 1   Richard M. Heimann (063607)
     rheimann@lchb.com
 2   Katherine C. Lubin (259826)
     kbenson@lchb.com
 3   Michael K. Sheen (288284)
     msheen@lchb.com
 4   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
 5   San Francisco, CA 94111-3339
     Telephone: (415) 956-1000
 6   Facsimile: (415) 956-1008
     Attorneys for Co-Lead Plaintiff Fire & Police Pension
 7   Association of Colorado and Co-Lead Counsel
 8   Maya Saxena (Pro hac vice)
     msaxena@saxenawhite.com
 9   Joseph E. White, III (Pro hac vice)
     jwhite@saxenawhite.com
10   Lester R. Hooker (241590)
     lhooker@saxenawhite.com
11   SAXENA WHITE P.A.
     150 East Palmetto Park Road, Suite 600
12   Boca Raton, FL 33432
     Telephone: (561) 394-3399
13   Facsimile: (561) 394-3382
14
     Attorneys for Co-Lead Plaintiff The City of Birmingham
15   Retirement and Relief System and Co-Lead Counsel

16

17                              UNITED STATES DISTRICT COURT

18                            NORTHERN DISTRICT OF CALIFORNIA

19

20

21   IN RE WELLS FARGO & COMPANY                   Lead Case No. 3:16-cv-05541-JST
     SHAREHOLDER DERIVATIVE
22   LITIGATION                                    SUPPLEMENTAL JOINT DECLARATION
                                                   OF RICHARD M. HEIMANN AND
23                                                 JOSEPH E. WHITE, III IN SUPPORT OF
                                                   (1) CO-LEAD PLAINTIFFS’ MOTION FOR
24                                                 FINAL APPROVAL OF SETTLEMENT,
                                                   AND (2) CO-LEAD COUNSEL’S MOTION
25                                                 FOR AWARD OF ATTORNEYS’ FEES AND
                                                   REIMBURSEMENT AWARDS TO
26                                                 CO-LEAD PLAINTIFFS

27

28
                                                                   SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                              ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                            LEAD CASE NO. 3:16-cv-05541-JST
 1                                               TABLE OF CONTENTS
 2
                                                                                                                                   Page
 3   I.    PRELIMINARY STATEMENT......................................................................................... 2
     II.   BACKGROUND OF THE ACTION ................................................................................. 3
 4
           A.   Relevant Procedural History ................................................................................... 4
 5              1.     Commencement of the Action and Appointment of Co-Lead
                       Plaintiffs ...................................................................................................... 4
 6
                2.     Co-Lead Plaintiffs’ Preparation and Filing of the Consolidated
 7                     Complaint .................................................................................................... 6
                3.     Motion to Dismiss the Complaint on Demand Futility Grounds ................ 6
 8
                4.     Motions to Dismiss the Complaint on Pleading Sufficiency
 9                     Grounds ....................................................................................................... 9
                5.     Defendants’ Answers ................................................................................ 10
10
                6.     Late-Filed Federal Court Derivative Actions............................................ 11
11                     a.      The Hannon II Action ................................................................... 11
12                     b.      The Feuer Action .......................................................................... 12
                       c.      The Himstreet Action .................................................................... 13
13
                7.     Co-Lead Plaintiffs’ Efforts to Stay or Dismiss Related State Court
14                     Derivative Actions .................................................................................... 13
                       a.      The California State Derivative Action......................................... 13
15
                       b.      The Herron Action ........................................................................ 17
16                     c.      The Gordon Actions...................................................................... 19
17                     d.      The Massachusetts Laborers Action............................................. 19
                       e.      The Rosenfeld Action .................................................................... 19
18
                       f.      The Connecticut Laborers Action................................................. 20
19         B.   Negotiations Regarding Initial Discovery and Scheduling ................................... 23
20         C.   Co-Lead Plaintiffs’ Discovery Efforts .................................................................. 24
                     1.     Discovery from Wells Fargo ..................................................................... 24
21
                     2.     Discovery from Defendants ...................................................................... 26
22                          a.     Director Defendants ...................................................................... 27
23                          b.     Officer Defendants ........................................................................ 27
                     3.     Discovery from Third-Parties ................................................................... 28
24
                     4.     The Federal Reserve.................................................................................. 29
25         D.        Co-Lead Plaintiffs’ Review and Synthesis of Document Discovery .................... 30
26         E.        Notable Discovery Disputes.................................................................................. 32
                     1.     Applicable Time Period for Discovery ..................................................... 32
27
                     2.     Depositions and Case Scheduling ............................................................. 33
28
                                                                                      SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                                 -i-             ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                                               LEAD CASE NO. 3:16-cv-05541-JST
 1                                               TABLE OF CONTENTS
                                                     (continued)
 2
                                                                                                                                  Page
 3   III.   SETTLEMENT DISCUSSIONS, MEDIATION, AND NEGOTIATION OF
            SETTLEMENT DOCUMENTS ....................................................................................... 34
 4          A.   Mediations with Judge Layn R. Phillips (Ret.) ..................................................... 34
 5          B.   Mediations with Judge Daniel Weinstein (Ret.) and Jed Melnick, Esq. ............... 35
            C.   The Settlement Agreement and Preliminary Approval ......................................... 37
 6
     IV.    THE RISKS OF CONTINUED LITIGATION ................................................................ 38
 7          A.   Procedural Risks ................................................................................................... 39
 8          B.   Risks of Establishing Liability .............................................................................. 40
            C.   Risks Related to Damages..................................................................................... 40
 9
     V.     CO-LEAD PLAINTIFFS’ EFFORTS ON BEHALF OF WELLS FARGO .................... 41
10   VI.    SUPPORTING DOCUMENTS ........................................................................................ 42
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                     SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                                - ii -          ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                                             LEAD CASE NO. 3:16-cv-05541-JST
 1          We, RICHARD M. HEIMANN and JOSEPH E. WHITE, III, jointly declare and state as
 2   follows:
 3          1.      Richard M. Heimann is an attorney duly licensed to practice law in the State of
 4   California and admitted to practice in this Court and other federal courts. Mr. Heimann is a
 5   founding partner at the law firm Lieff Cabraser Heimann & Bernstein, LLP (“Lieff Cabraser”),
 6   which serves as counsel for Co-Lead Plaintiff Fire and Police Pension Association of Colorado
 7   (“FPPA”) and Co-Lead Counsel in the above-captioned shareholder derivative action (the
 8   “Action”).
 9          2.      Joseph E. White, III is an attorney duly licensed to practice law in the States of
10   Florida, New York, Massachusetts, and Pennsylvania and admitted to practice in this Court pro
11   hac vice. Mr. White is a founding shareholder at the law firm Saxena White P.A. (“Saxena
12   White”), which serves as counsel for Co-Lead Plaintiff The City of Birmingham Retirement and
13   Relief System (“Birmingham”) and Co-Lead Counsel in this Action.
14          3.      We have personal knowledge of the matters set forth herein based on our active
15   supervision of and participation in the prosecution and resolution of the Action, and if either of us
16   were called upon as a witness, we could and would testify competently thereto.
17          4.      We make this Supplemental Joint Declaration in support of Co-Lead Plaintiffs’
18   motion for final approval of the proposed Settlement. 1 The Settlement will resolve, on behalf of
19   Nominal Defendant Wells Fargo & Co. (“Wells Fargo” or the “Company”), all claims asserted in
20   this Action against the Defendants. 2
21          5.      We also respectfully submit this Joint Declaration in support of Co-Lead
22   Counsel’s motion (i) for an award of attorney’s fees in the amount of $68 million; and (ii) for
23   reimbursement awards of $50,000 in the aggregate for the time and effort Co-Lead Plaintiffs
24   1
       Unless otherwise defined, capitalized terms appearing herein shall be defined as provided for in
25   the Stipulation & Agreement of Compromise, Settlement and Release dated February 26, 2019
     (Dkt. 270-1) (the “Stipulation”).
     2
26     Defendants are: (i) John G. Stumpf, Timothy J. Sloan, Carrie L. Tolstedt, John R. Shrewsberry,
     and Michael J. Loughlin (the “Officer Defendants”); and (ii) John D. Baker II, Elaine L. Chao,
27   John S. Chen, Lloyd H. Dean, Elizabeth A. Duke, Susan E. Engel, Enrique Hernandez, Jr.,
     Donald M. James, Cynthia H. Milligan, Federico F. Peña, James H. Quigley, Judith M. Runstad,
28   Stephen W. Sanger, Susan G. Swenson, and Suzanne M. Vautrinot (the “Director Defendants”).
                                                                     SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                    -1-         ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                              LEAD CASE NO. 3:16-cv-05541-JST
 1   expended in representing Wells Fargo’s interests, which amount will be paid from Co-Lead
 2   Counsel’s fee award.
 3   I.     PRELIMINARY STATEMENT
 4          6.      Following more than two years of active and vigorous litigation, Co-Lead
 5   Plaintiffs and Co-Lead Counsel have reached a significant Settlement of this shareholder
 6   derivative action on behalf of Wells Fargo to settle claims arising from the creation of
 7   unauthorized or fictitious customer accounts at the Company (the “Improper Sales Practices”).
 8          7.      During the course of this Action, Co-Lead Counsel worked diligently and
 9   dedicated substantial resources toward advancing this case. After significant litigation efforts,
10   extensive negotiations, and careful consideration of both the strength of Plaintiffs’ claims and the
11   significant risks of continued litigation, Co-Lead Plaintiffs and Co-Lead Counsel succeeded in
12   securing the recovery of (i) a $240 million monetary payment from Defendants’ insurers to Wells
13   Fargo; and (ii) acknowledgement from Wells Fargo that facts alleged in the Action were a
14   significant factor in causing certain corporate governance changes and remedial steps with respect
15   to compensation reductions and forfeitures to be implemented, which conferred a value to Wells
16   Fargo of $80 million. The resulting total settlement value is $320 million.
17          8.      Before agreeing to settle this Action, Co-Lead Plaintiffs undertook extensive
18   efforts to advance Wells Fargo’s claims and to ensure that the Company was in a position to
19   maximize its recovery. These efforts included, among other things: (i) conducting significant
20   legal and factual investigation into the events underlying Wells Fargo’s claims; (ii) drafting
21   detailed complaints, including the Consolidated Amended Verified Shareholder Derivative
22   Complaint filed on February 24, 2017; (iii) achieving the denial in large part of two sets of
23   motions to dismiss; (iv) engaging in extensive efforts to consolidate, coordinate, dismiss, or stay
24   numerous related shareholder derivative actions across the country, in order to protect Wells
25   Fargo’s claims against collateral attack based on potentially adverse rulings in those cases; (v)
26   aggressively pursuing document discovery, which resulted in the review of over 1.1 million pages
27   of documents and the composite total production of 727,679 documents from Defendants and
28   seven non-parties, comprising 3,529,385 pages; (vi) preparing for the anticipated depositions of
                                                                     SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                    -2-         ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                              LEAD CASE NO. 3:16-cv-05541-JST
 1   over 40 fact witness, including the 20 named Defendants; and (vii) consulting with several
 2   experts and consultants to develop a comprehensive approach to establishing liability and
 3   damages in the Action.
 4          9.      As a result of these efforts, Co-Lead Plaintiffs had a deep understanding of the
 5   strengths and weaknesses of the Parties’ respective positions. This understanding was further
 6   deepened over the course of seven in-person mediation sessions, which were conducted by
 7   experienced and renowned mediators. In preparation for these mediation sessions, the Parties
 8   submitted several rounds of extensive briefing regarding key legal and factual disputes in this
 9   Action, made numerous presentations on liability and damages, and engaged in vigorous, multi-
10   party debate about the strengths and weaknesses of their positions.
11          10.     After lengthy negotiations, on December 12, 2018, the Parties accepted a
12   Mediators’ proposal to settle this Action. The Parties engaged in further discussion over the
13   following months to memorialize the terms of their agreement in the Stipulation.
14          11.     Co-Lead Plaintiffs brought their claims in good faith and continue to believe that
15   their claims have merit. However, Co-Lead Plaintiffs recognize that there are legal and factual
16   defenses to the claims asserted in the Action, which present substantial risks to the successful
17   resolution of any litigation, especially in complex shareholder derivative litigation such as this
18   Action. Accordingly, in light of these risks and based on their evaluation of the claims and their
19   substantial experience, Co-Lead Plaintiffs and Co-Lead Counsel have determined that the
20   Settlement, which confers substantial benefits upon Wells Fargo and its shareholders, is fair,
21   reasonable, and adequate, and in the best interests of the Company and its shareholders.
22   II.    BACKGROUND OF THE ACTION
23          12.     This Action centers on Wells Fargo’s decade-long pattern of misconduct with
24   respect to “cross-selling”—i.e., the sale of new products to existing Wells Fargo customers. Co-
25   Lead Plaintiffs alleged that Defendants knew or consciously disregarded that Wells Fargo
26   employees illicitly created millions of customer accounts without those customers’ knowledge or
27   consent, in order to meet unrealistic sales goals, thereby inflating the Company’s cross-selling
28   numbers (i.e., the Improper Sales Practices).
                                                                     SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                     -3-        ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                              LEAD CASE NO. 3:16-cv-05541-JST
 1          13.     Co-Lead Plaintiffs alleged that to achieve their publicly touted goal of selling eight
 2   products per household—referred to as the “Great Eight” or “Gr-eight” initiative—Defendants
 3   imposed strict quotas regulating the number of products Wells Fargo bankers were required to
 4   sell. Those quotas translated into unrelenting pressure on Wells Fargo employees to open
 5   numerous accounts per customer and engage in unlawful account-creation practices. Since Wells
 6   Fargo’s success in cross-selling was central to its financial results and market participants’
 7   assessment of the Company, Defendants were also highly motivated to foster, and perpetuate,
 8   those unlawful practices.
 9          14.     Furthermore, Co-Lead Plaintiffs alleged that, from at least January 1, 2011 to the
10   present (the “Relevant Period”), Defendants knew about or consciously disregarded the Improper
11   Sales Practices, did nothing to effectively address indications of pervasive misconduct at the
12   Company, and even implemented policies that enabled the misconduct to flourish.
13          15.     As a result, Co-Lead Plaintiffs, as shareholders of Wells Fargo, brought this
14   Action on the Company’s behalf for relief under federal and state law arising from Defendants’
15   alleged misconduct.
16          A.      Relevant Procedural History
17                  1.      Commencement of the Action and Appointment of Co-Lead Plaintiffs
18          16.     On September 8, 2016, the Los Angeles City Attorney, the Consumer Financial
19   Protection Bureau (“CFPB”), and the Office of the Comptroller of the Currency (“OCC”) each
20   separately announced that fines totaling more than $185 million had been imposed on Wells
21   Fargo for widespread deficiencies and unsafe or unsound practices in Wells Fargo’s risk
22   management and oversight of its sales practices. Specifically, Wells Fargo and its regulators
23   disclosed and acknowledged for the first time that the Company’s employees had engaged in the
24   Improper Sales Practices.
25          17.     Shortly after those public revelations, beginning on September 29, 2016, several
26   shareholders, including Co-Lead Plaintiffs, commenced a series of putative shareholder derivative
27   actions in this Court, in California state courts, and in Delaware Chancery Court.
28
                                                                     SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                    -4-         ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                              LEAD CASE NO. 3:16-cv-05541-JST
 1          18.     On December 12, 2016, pursuant to stipulation, this Court entered an order
 2   consolidating the following eight related shareholder derivative actions into this Action: (i) Shaev
 3   v. Baker, No. 3:16-cv-05541-JST; (ii) Cook v. Loughlin, No. 3:16-cv-05592-JST; (iii) Sherman v.
 4   Stumpf, No. 3:16-cv-05745-JST; (iv) Elson, IRA v. Stumpf, No. 3:16-cv-05817-JST; (v) The City
 5   of Birmingham Ret. & Relief Sys. v. Baker, No. 3:16-cv-05915-JST; (vi) LeBendig v. Wells Fargo
 6   & Co., No. 3:16-cv-06262-JST; (vii) Hannon v. Loughlin, No. 3:16-cv-06624-MEJ; and (viii)
 7   Fire & Police Pension Ass’n of Colorado v. Stumpf, No. 3:16-cv-06631-JST. Dkt. 39. Among
 8   other things, the stipulation and order also specified that “[a]ny other actions or claims filed in or
 9   removed or transferred to this Court after the date of this Stipulation that (i) are styled as
10   shareholder derivative actions or claims brought on behalf of Wells Fargo and (ii) arise out of the
11   same transactions and occurrences and involve the same or substantially similar issues of law and
12   facts as the Related Actions, shall automatically be consolidated for all purposes, if and when
13   they are brought to the Court’s attention.” Id. at 3. The Stipulation also set forth an agreed-upon
14   schedule for the filing of motions for appointment of lead plaintiff and lead counsel. See id. at 5.
15   A hearing on the matter was set for January 12, 2017. Id.
16          19.     Two groups of plaintiffs ultimately sought appointment as lead plaintiffs in this
17   Action. Plaintiffs FPPA and Birmingham jointly moved to be appointed as co-lead plaintiffs and
18   to appoint Lieff Cabraser and Saxena White as co-lead counsel. Dkt. 34. Plaintiffs Police & Fire
19   Retirement System City of Detroit and Public School Teachers’ Pension and Retirement Fund of
20   Chicago jointly moved to be appointed as co-lead plaintiffs and to appoint Bernstein Litowitz
21   Berger & Grossmann and Bottini & Bottini as co-lead counsel. Dkt. 41.
22          20.     On January 12, 2017, following a hearing, the Court issued an Order: (a)
23   consolidating a ninth action, Public School Teachers’ Pension & Retirement Fund of Chicago v.
24   Stumpf, No. 3:16-cv-7089-JST, into this Action; (b) appointing FPPA and Birmingham as Co-
25   Lead Plaintiffs; and (c) appointing Lieff Cabraser and Saxena White as Co-Lead Counsel. Dkt.
26   70.
27          21.     The Parties then conferred and, on February 8, 2017, submitted a stipulated
28   agreement governing the filing of a consolidated complaint and briefing on motions to dismiss.
                                                                       SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                     -5-          ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                                LEAD CASE NO. 3:16-cv-05541-JST
 1   Dkt. 80. With the exception of one proposed deadline (regarding the filing deadline for replies in
 2   support of motions to dismiss), the Court granted the stipulation and set a February 24, 2017
 3   deadline to file a consolidated complaint. Dkt. 81.
 4                  2.      Co-Lead Plaintiffs’ Preparation and Filing of the Consolidated
                            Complaint
 5

 6          22.     Co-Lead Plaintiffs conducted an extensive investigation and review of relevant
 7   information in preparing its consolidated complaint. Specifically, Co-Lead Plaintiffs’
 8   investigation included a review of (i) filings by Wells Fargo with the U.S. Securities and
 9   Exchange Commission (“SEC”); (ii) findings or allegations by government entities in connection
10   with investigations into the Improper Sales Practices; (iii) records of congressional proceedings;
11   (iv) news articles; (v) securities analysts’ reports about Wells Fargo; (vi) wire and press releases;
12   (vii) documents received by the Los Angeles City Attorney in connection with its case against
13   Wells Fargo; and (viii) additional information readily obtainable on the Internet.
14          23.     On February 24, 2017, Co-Lead Plaintiffs filed the 189-page Consolidated
15   Amended Verified Shareholder Derivative Complaint in the Derivative Action naming as
16   defendants the Officer and Director Defendants, and alleging generally, on behalf of Wells Fargo,
17   claims against the Officer and Director Defendants for breaches of fiduciary duty, unjust
18   enrichment, breach of fiduciary duty for insider selling and misappropriation of information,
19   violations of Section 14(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and
20   Securities and Exchange Commission (“SEC”) Rule 14a-9, Section 10(b) of the Exchange Act
21   and SEC Rule 10b-5 (the “Section 10(b) Claim”), Section 20A of the Exchange Act, Section
22   29(b) of the Exchange Act, Section 25402 of the California Corporations Code, Section 25403 of
23   the California Corporations Code, corporate waste, and contribution and indemnification. Dkt. 83
24   (the “Complaint”). As specified in the Complaint, some claims were asserted against all
25   Defendants and some were asserted against a subset thereof.
26                  3.      Motion to Dismiss the Complaint on Demand Futility Grounds
27          24.     On March 17, 2017, Wells Fargo moved to dismiss the Complaint for failure to
28   plead demand futility pursuant to Rules 12(b)(6) and 23.1 of the Federal Rules of Civil Procedure
                                                                      SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                     -6-         ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                               LEAD CASE NO. 3:16-cv-05541-JST
 1   (the “Demand Futility Motion to Dismiss”). Dkt. 99. Defendants filed joinders to Wells Fargo’s
 2   motion. Dkts. 100 (Stumpf), 101 (Tolstedt), 102 (Director Defendants), 107 (Sloan), 108
 3   (Loughlin), 110 (Shrewsberry).
 4          25.     In the Demand Futility Motion to Dismiss, Wells Fargo and the Defendants set
 5   forth three primary reasons why Co-Lead Plaintiffs had failed to allege that demand on the
 6   Company’s Board of Directors (the “Board”) was futile: (i) a failure to allege “red flags”
 7   sufficient to establish that Board members “utterly failed” to oversee the Company, (ii) a failure
 8   to allege a substantial likelihood of liability for “pattern of conduct” and intentional
 9   misrepresentation claims, and (iii) a failure to plead that the Company’s outside directors lacked
10   independence. Dkt. 99 at 10-23.
11          26.     On April 3, 2017, Co-Lead Plaintiffs filed a 25-page opposition to the Demand
12   Futility Motion to Dismiss. Dkt. 115. In their opposition, Co-Lead Plaintiffs primarily argued
13   that demand had been excused because the Complaint sufficiently alleged facts to establish that a
14   majority—indeed, all—of the Company’s Board members “would face a substantial risk of
15   liability if the litigation were pursued.” Id. at 8. Relying on applicable Delaware law, Co-Lead
16   Plaintiffs maintained that they “need only ‘make a threshold showing, through the allegation of
17   particularized facts, that their claims have some merit.’” Id. at 8–9. Co-Lead Plaintiffs then
18   identified specific allegations in the Complaint that supported a finding that (i) the Defendants
19   had consciously disregarded the pervasive fraud at Wells Fargo, (ii) the Defendants had made
20   false or misleading statements to shareholders, and (iii) the Director Defendants had disseminated
21   materially false or misleading proxy statements.
22          27.     On April 14, 2017, Wells Fargo replied. Dkt. 116. The Director Defendants filed
23   a joinder. Dkt. 117. In its reply, Wells Fargo advanced further arguments in support of its
24   position that the Complaint be dismissed for failure to plead demand futility. Wells Fargo argued
25   that certain events of which the Defendants were allegedly aware were not “red flags” under the
26   law, and that Co-Lead Plaintiffs had otherwise failed to plead facts establishing bad faith on the
27   part of the directors. Moreover, Wells Fargo trumpeted its April 10, 2017 Oversight Committee
28
                                                                      SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                     -7-         ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                               LEAD CASE NO. 3:16-cv-05541-JST
 1   Report as demonstrating Board action and knowledge contrary to the allegations in the
 2   Complaint.
 3          28.     On April 26, 2017, Co-Lead Plaintiffs moved the Court for leave to file a surreply
 4   to respond to an argument Wells Fargo raised for the first time in its reply brief. Dkt. 119. Wells
 5   Fargo filed an opposition to Co-Lead Plaintiffs’ motion on April 28, 2017. Dkt. 120. On May 1,
 6   2017, the Court denied Co-Lead Plaintiffs’ motion for leave but held it would “not consider
 7   [Wells Fargo]’s new argument” because it was first raised on reply, further reasoning that “even
 8   if the Court were to consider the argument, it would be compelled to reject it, because it has
 9   already been flatly rejected by the Delaware Supreme Court.” Dkt. 122 at 1.
10          29.     On May 4, 2017, following a hearing on Wells Fargo’s Demand Futility Motion to
11   Dismiss, the Court granted in part and denied in part the motion, holding that pre-litigation
12   demand on the Board was excused and permitting Co-Lead Plaintiffs to pursue the surviving
13   claims asserted in the Action on the Company’s behalf. Dkt. 129 (the “Demand Futility Order”).
14   Of particular note, with respect to Co-Lead Plaintiffs’ core breach of fiduciary duty claims, the
15   Court concluded:
16          under both the standard for director oversight liability and the standard for director
            liability for breach of the duty of care when the company has adopted an
17          exculpatory provision, Plaintiffs must “alleg[e] particularized facts that show that a
            director consciously disregarded an obligation to be reasonably informed about the
18          business and its risks or consciously disregarded the duty to monitor and oversee
            the business.”
19
            The extensive and detailed allegations in the complaint plausibly suggest that a
20          majority of the Director Defendants did precisely that.
21   Id. at 17 (quoting In re Citigroup Inc. S’holder Derivative Litig., 964 A.2d 106, 125 (Del. Ch.
22   2009)). 3 The Court concluded that the Complaint “create[d] a reasonable doubt as to whether a
23   majority of the Director Defendants face a substantial likelihood of personal liability” and “that
24   demand is excused as futile.” Id. at 37. The Court denied Wells Fargo’s and Defendants’
     3
25     Wells Fargo’s certificate of incorporation contains a provision, pursuant to 8 Del. C.
     § 102(b)(7), eliminating the monetary liability of directors for certain breaches of duty, such as
26   breaches of the duty of care. Compl. ¶ 533. However, the exculpatory provision cannot
     “eliminate or limit the liability of a director” for “any breach of the director’s duty of loyalty to
27   the corporation or its stockholders,” “acts or omissions not in good faith or which involve
     intentional misconduct or a knowing violation of law,” or “any transaction from which the
28   director derived an improper personal benefit.” Id.
                                                                       SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                     -8-          ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                                LEAD CASE NO. 3:16-cv-05541-JST
 1   Demand Futility Motion to Dismiss on this basis as to all but one of Co-Lead Plaintiffs’ claims.
 2   Id. The Court granted the motion only as to Co-Lead Plaintiffs’ claim under Section 25403 of the
 3   California Corporations Code after concluding that no private right of action existed under
 4   California law. Id.
 5          30.     Following the Court’s favorable Demand Futility Order, the Parties conferred and
 6   submitted a proposed schedule for briefing a second round of motions to dismiss pursuant to Rule
 7   12(b)(6). The Court granted the stipulation on May 30, 2017. Dkt. 135.
 8                  4.      Motions to Dismiss the Complaint on Pleading Sufficiency Grounds
 9          31.     On June 5, 2017, the Officer and Director Defendants filed a series of five
10   substantively similar motions to dismiss the Complaint for failure to state a claim pursuant to
11   Rule 12(b)(6), with Defendant Stumpf joining in some portions of those motions. See Dkts. 139
12   (Sloan), 140 (Tolstedt), 141 (Loughlin), 143 (Shrewsberry), 144 (Director Defendants), 145
13   (Stumpf joinder). In general, Defendants argued that (i) all claims were insufficiently pled,
14   particularly with respect to fraud-related claims; (ii) the claim under Section 25402 of the
15   California Corporations Code should be dismissed in part on claim preclusion grounds; and (iii)
16   the claim for contribution and indemnification were unripe. Specifically, the Officer Defendants
17   argued that the Complaint’s allegations about them were not sufficient to establish liability over
18   them and that the Complaint largely focused on the Director Defendants. The Director
19   Defendants argued that the Complaint relied on “shotgun” pleading and failed to meet the
20   heightened burden of Rule 9(b) and the Private Securities Litigation Reform Act of 1995.
21          32.     On July 5, 2017, Co-Lead Plaintiffs filed a 70-page omnibus opposition to the
22   second round of motions to dismiss. Dkt. 151. Therein, Co-Lead Plaintiffs explained why each
23   of their claims was adequately pled and viable as a matter of law. For example, Co-Lead
24   Plaintiffs identified numerous allegations in the Complaint that the Officer Defendants received
25   information from executive management about the Improper Sales Practices, giving rise to the
26   strong inferences of scienter required for their Section 10(b) Claim and the conscious disregard
27   required for their breach of fiduciary duty claim. See id. at 26–46.
28
                                                                     SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                    -9-         ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                              LEAD CASE NO. 3:16-cv-05541-JST
 1          33.     On July 26, 2017, the Director Defendants and Defendants Sloan, Tolstedt,
 2   Loughlin, and Shrewsberry filed reply briefs in further support of their motions to dismiss. Dkts.
 3   153 (Shrewsberry), 154 (Director Defendants), 155 (Tolstedt), 156 (Loughlin), 157 (Sloan).
 4   These replies continued to argue that Co-Lead Plaintiffs were improperly relying on the group
 5   pleading doctrine and could not allege facts specific to each individual defendant.
 6          34.     On October 4, 2017, after vacating the hearing on the matter, the Court issued a
 7   49-page order that denied in large part Defendants’ motions to dismiss, after finding that Co-Lead
 8   Plaintiffs had pled facts sufficient to sustain the vast majority of their claims. Dkt. 174 (the
 9   “12(b)(6) Order”). The Court held that the Complaint “does not engage in shotgun pleading” and
10   did not exclusively rely on the group pleading doctrine. Id. at 18, 19. The Court dismissed (i) the
11   Section 10(b) Claim against Defendant Loughlin without prejudice, (ii) claims for
12   indemnification and contribution without prejudice, and (iii) claims under Section 25402
13   California Corporations Code with prejudice. While rejecting the argument that the Section
14   25402 claims were precluded by the non-final decision in a parallel state court action, the Court
15   nevertheless dismissed them as barred under the internal affairs doctrine. Id. at 41–44. The Court
16   sustained all other claims. See id. at 49.
17          35.     Accordingly, as a result of the 12(b)(6) Order, Co-Lead Plaintiffs were permitted
18   to proceed with nearly all of their original claims: (i) the Section 10(b) Claim, (ii) a claim under
19   Section 14(a) of the Exchange Act, (iii) a claim under Section 29(b) of the Exchange Act, (iv) a
20   claim under Section 20A of the Exchange Act, (v) a claim for breach of fiduciary duty, (vi) unjust
21   enrichment claims, (vii) corporate waste claims, and (viii) Delaware insider trading claims. See
22   id. The same 20 Defendants named in the Complaint remained in the Action.
23                  5.      Defendants’ Answers
24          36.     Following the Court’s 12(b)(6) Order, the Parties conferred and submitted a
25   stipulation proposing to extend the deadline for Defendants to file their respective answers to the
26   Complaint. On November 13, 2017, the Court granted the Parties’ stipulation and extended the
27   deadline for answering the Complaint to January 8, 2018. Dkt. 183.
28
                                                                      SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                    - 10 -       ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                               LEAD CASE NO. 3:16-cv-05541-JST
 1          37.     On January 8, 2018, Defendants filed separate answers to the Complaint. See
 2   Dkts. 187 (Stumpf), 188 (Tolstedt), 189 (Sloan), 190 (Loughlin), 191 (Shrewsberry), 192
 3   (Director Defendants).
 4                  6.      Late-Filed Federal Court Derivative Actions
 5          38.     Well after the Court consolidated the first nine related shareholder derivative
 6   actions, appointed lead plaintiffs, and issued its Demand Futility Order and 12(b)(6) Order, a
 7   second wave of three late-filed complaints came before this Court. In each instance, the Court
 8   resolved potential conflicts by ensuring that Co-Lead Plaintiffs would continue to represent the
 9   Company’s interests on behalf of all shareholders and to ensure resolution of all derivative claims
10   relating to the Improper Sales Practices.
11                          a.     The Hannon II Action
12          39.     On December 20, 2017, plaintiff George Hannon filed, in Hannon v. Loughlin, No.
13   3:17-cv-07236-JST (N.D. Cal.) (“Hannon II”), a shareholder derivative complaint that was nearly
14   identical to the one he filed a year earlier. As noted above, the Court consolidated Mr. Hannon’s
15   first related action into this Action on December 12, 2016. See Dkt. 39. Mr. Hannon’s new
16   complaint added two California causes of action against American Express Company (“American
17   Express”). After the Court granted Co-Lead Plaintiffs’ administrative motion to relate Hannon II,
18   see Dkt. 197, Co-Lead Plaintiffs moved to consolidate Hannon II with this Action on the grounds
19   that the legal and factual issues in Hannon II were overwhelmingly the same as those in this
20   Action, despite Mr. Hannon’s claims against American Express. Dkt. 204.
21          40.     After a hearing on Co-Lead Plaintiffs’ motion to consolidate, on May 2, 2018, the
22   Court granted Co-Lead Counsel’s motion and consolidated Hannon II with this Action after
23   concluding that “there is good reason to believe that [Mr. Hannon’s] counsel’s dominant purpose
24   in adding claims against American Express was simply to escape the Court’s prior order of
25   consolidation.” Dkt. 219 at 2.
26          41.     On June 1, 2018, Mr. Hannon sought interlocutory review of the Court’s
27   consolidation order. See Dkt. 226; Hannon v. Am. Express Co., No. 18-16115 (9th Cir.). At the
28   appellate court’s request, Mr. Hannon and Co-Lead Plaintiffs filed preliminary briefing, in July
                                                                    SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                   - 11 -      ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                             LEAD CASE NO. 3:16-cv-05541-JST
 1   and August 2018, on whether the court lacked jurisdiction over the appeal. See Hannon II, Dkts.
 2   5, 7, 8.
 3              42.   On December 18, 2018, a three-judge motions panel declined to rule on whether
 4   the court had jurisdiction and ordered the parties to further brief the issue for the merits panel.
 5   Hannon II, Dkt. 9. The court then set a briefing schedule for the appeal, with Mr. Hannon’s
 6   opening brief due on January 29, 2019. Id. After two requests for extensions, Mr. Hannon’s
 7   deadline was extended to April 29, 2019. See Hannon II, Dkts. 10–13.
 8              43.   On April 29, 2019, the parties filed a stipulation of voluntary dismissal under Rule
 9   42(b) of the Federal Rules of Appellate Procedure, see Hannon II, Dkt. 14, and on May 8, 2019,
10   the court granted the stipulation and closed the case, see Hannon II, Dkt. 15. Mr. Hannon never
11   filed a substantive merits brief addressing consolidation.
12                           b.      The Feuer Action
13              44.   On May 16, 2018, plaintiff R.A. Feuer filed a shareholder derivative complaint
14   captioned Feuer v. Baker, No. 3:18-cv-02866-JST (N.D. Cal.) (the “Feuer Action”). The Feuer
15   complaint was broad in scope—it asserted claims relating to both the Improper Sales Practices
16   and other unrelated misconduct, including the forced placement of collateral protection insurance.
17   Unlike in this Action wherein Co-Lead Plaintiffs alleged that demand on the Board was futile,
18   Mr. Feuer alleged that he made two pre-suit demands on the Board, but that both demands were
19   wrongfully refused.
20              45.   On June 13, 2018, on Co-Lead Plaintiffs’ motion, Dkt. 228, the Court entered an
21   order relating the Feuer Action to this Action. Dkt. 230.
22              46.   Given the broad scope of the claims in the Feuer Action, Co-Lead Plaintiffs
23   sought an agreement between the parties in both actions regarding the extent to which the claims
24   in the Feuer Action overlapped with those asserted by Co-Lead Plaintiffs in this Action. On
25   September 6, 2018, the parties, including Mr. Feuer, filed a stipulation and proposed order
26   providing that (i) the Feuer complaint cannot be construed to assert claims based on the Improper
27   Sales Practices, and (ii) Mr. Feuer cannot assert claims for any relief involving the Improper Sales
28   Practices. Dkt. 251. On September 7, 2018, the Court granted the stipulation. Dkt. 252. The
                                                                       SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                    - 12 -        ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                                LEAD CASE NO. 3:16-cv-05541-JST
 1   Feuer Action remains before this Court, and two motions to dismiss Mr. Feuer’s claims, which do
 2   not concern the Improper Sales Practices, are pending. See Feuer Action, Dkts. 54, 55.
 3                          c.     The Himstreet Action
 4          47.     On May 17, 2018, plaintiff Timothy Himstreet filed a derivative complaint relating
 5   to the Improper Sales Practices, in Himstreet v. Sloan, No. 3:18-cv-02922-JST (N.D. Cal.).
 6          48.     On August 2, 2018, in response to a sua sponte judicial referral, the Court entered
 7   an order relating the Himstreet Action to this Action. Dkt. 243.
 8          49.     On August 9, 2018, the Court granted a stipulation of the parties to the Himstreet
 9   Action to voluntarily dismiss that action without prejudice. Himstreet, Dkt. 29.
10                  7.      Co-Lead Plaintiffs’ Efforts to Stay or Dismiss Related State Court
                            Derivative Actions
11

12          50.     Following issuance of the favorable Demand Futility Order and the 12(b)(6)
13   Order, Co-Lead Plaintiffs sought to avoid unnecessary and duplicative efforts across the several
14   related derivative actions pending nationwide, and to prevent inconsistent outcomes in those
15   proceedings. Accordingly, Co-Lead Plaintiffs undertook a comprehensive nationwide effort to
16   coordinate five related actions pending in California and Delaware state courts in order to
17   preserve Wells Fargo’s claims in this Action.
18          51.     As a result of Co-Lead Plaintiffs’ efforts, every related state court derivative action
19   was dismissed or stayed pending the resolution of this Action. These efforts, which spanned over
20   fourteen months, required submission of at least thirteen briefs on behalf of Co-Lead Plaintiffs, as
21   well as attendance (and argument) in at least seventeen hearings. A brief description of each
22   action, including Co-Lead Plaintiffs’ efforts, follows.
23                          a.     The California State Derivative Action
24          52.     Beginning on September 21, 2016, several plaintiffs filed shareholder derivative
25   actions in the Superior Court of California, County of San Francisco (the “San Francisco Superior
26   Court”), against certain defendants and Wells Fargo, as nominal defendant, alleging breach of
27   fiduciary duty and various other claims related to Improper Sales Practices.
28
                                                                     SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                     - 13 -     ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                              LEAD CASE NO. 3:16-cv-05541-JST
 1          53.     On November 22, 2016, the San Francisco Superior Court consolidated a number
 2   of related actions under the caption In re Wells Fargo & Co. Derivative Litigation, No. CGC
 3   16-554407 (S.F. Super.) (the “California State Derivative Action”). Pursuant to an agreement of
 4   the parties, the court also appointed the law firm Cotchett, Pitre & McCarthy, LLP as lead counsel
 5   in the California State Derivative Action. 4
 6          54.     On May 10, 2017, six days after this Court issued its Demand Futility Order,
 7   Judge Curtis E.A. Karnow of the San Francisco Superior Court sustained defendants’ demurrers
 8   with leave to amend, for failure to sufficiently allege demand futility. 5
 9          55.     On May 26, 2017, Co-Lead Plaintiffs moved to intervene in and stay the California
10   State Derivative Action. 6 Among other reasons, Co-Lead Plaintiffs argued that their intervention
11   was appropriate because they had an interest in the outcome of the California State Derivative
12   Action as shareholders asserting claims that were substantially, if not entirely, encompassed in
13   this Action. Moreover, Co-Lead Plaintiffs argued that disposition of the California State
14   Derivative Action “may as a practical matter impair or impede” their ability to protect Wells
15   Fargo’s interests in this Action, particularly given this Court’s Demand Futility Order. 7 Co-Lead
16   Plaintiffs also asserted that their interests could not be adequately represented by the parties in the
17   California State Derivative Action. On June 26, 2017, lead plaintiffs in the California State
18   Derivative Action filed an opposition to Co-Lead Plaintiffs’ motion to intervene and stay. 8 On
19   June 30, 2017, Co-Lead Plaintiffs filed a reply. 9
20          56.     On July 10, 2017, Judge Karnow held a hearing on Co-Lead Plaintiffs’ motion,
21   and indicated his intention to grant Co-Lead Plaintiffs’ motion, finding that “[Co-Lead Plaintiffs’]
22   4
       Order re Joint Stipulation Relating & Consolidating Actions & re Defs.’ Response to Compl. &
23   Appointing Lead Counsel, California State Derivative Action (Nov. 22, 2016).
     5
       Order Sustaining Dems. in Part with Leave to Amend & in Part without Leave to Amend &
24   Setting Case Mgmt. Conf., California State Derivative Action (May 10, 2017).
     6
       Mot. to Intervene & to Stay This Case in Favor of the Federal Derivative Action, California
25   State Derivative Action (May 26, 2017).
     7
       Id. at 9.
26   8
       Pls.’ Opp’n to Federal Pls.’ Mot. for Leave to Intervene & to Stay This Case in Favor of the
27   Federal Derivative Action, California State Derivative Action (June 26, 2017).
     9
       Reply in Further Support of Mot. for Leave to Intervene & to Stay This Case in Favor of the
28   Federal Derivative Action, California State Derivative Action (June 30, 2017).
                                                                      SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                    - 14 -       ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                               LEAD CASE NO. 3:16-cv-05541-JST
 1   interests could be severely impacted by the proceedings in this court.” 10 And on July 28, 2017,
 2   the San Francisco Superior Court permitted intervention by Co-Lead Plaintiffs and entered a
 3   general stay of the California State Derivative Action, which would be revisited at a subsequent
 4   case management conference. 11
 5          57.     On October 13, 2017, the San Francisco Superior Court held a further case
 6   management conference in the California State Derivative Action to hear the parties’ respective
 7   positions on continuing the stay of that case following this Court’s 12(b)(6) Order. On October
 8   20, 2017, the San Francisco Superior Court issued an order finding that the California State
 9   Derivative Action “apparently has claims not currently in the federal case [i.e., this Action], that
10   is, certain insider trading matters, certain defendants, and certain time period for claims, are in the
11   state but not the federal matter.” 12 Furthermore, the court’s “tentative conclusion [was] that
12   proceeding on parts of the state case is appropriate,” and it asked the parties to “confer on an
13   appropriate means to in effect sever the unique state claims and allow them to proceed here [i.e.,
14   before the San Francisco Superior Court], and report the results to the [San Francisco Superior
15   Court] in the next joint CMC statement.” 13
16          58.     The San Francisco Superior Court heard the parties’ respective positions at the
17   subsequent case management conference, held on November 30, 2017. That same day, the San
18   Francisco Superior Court entered a partial stay of that case, staying those portions of the claims
19   that overlapped with claims asserted in this Action. 14 Specifically, the court stayed the California
20   State Derivative Action with limited exceptions: (i) the state plaintiffs’ fourth cause of action for
21   breach of fiduciary duty for insider selling and misappropriation of information, and (ii) other
22   causes of action to the extent they accrued during the time period preceding the Relevant Period
23

24
     10
        Order re Mot. for Leave to Intervene & for a Stay, California State Derivative Action (July 10,
25   2017).
     11
        Order Granting Mot. for Leave to Intervene & for a Stay, California State Derivative Action
26   (July 28, 2017).
     12
        Case Mgmt. Order No. 3 at 1, California State Derivative Action (Oct. 20, 2017), at 1–2.
27   13
        Id. at 2.
     14
28      Case Mgmt. Order No. 4 & Order on Stay, California State Derivative Action (Nov. 30, 2017).
                                                                      SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                    - 15 -       ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                               LEAD CASE NO. 3:16-cv-05541-JST
 1   in this action (i.e., alleged misconduct prior to 2011) and relate to damages incurred during the
 2   period prior to 2011.
 3          59.     Pursuant to further scheduling, the parties in the California State Derivative Action
 4   briefed a second round of demurrers on plaintiffs’ amended complaint. On April 6, 2018, Co-
 5   Lead Plaintiffs filed a response regarding the demurrers, noting that “[t]o the extent the Court
 6   otherwise examines the broadly alleged breaches of duty of loyalty in the Amended Complaint,
 7   its ruling may implicate and potentially adversely impact findings already made in the Federal
 8   Action [i.e., this Action].” 15 Co-Lead Plaintiffs therefore asked that should the San Francisco
 9   Superior Court make an adverse determination as to demand futility, it explicitly limit such a
10   determination to the non-stayed causes of action only. 16
11          60.     The San Francisco Superior Court held a hearing on April 17, 2018. On April 25,
12   2018, the court indicated it was inclined to sustain the demurrer finding that plaintiffs had again
13   failed to plead demand futility as to the non-stayed causes of action. The court also noted that “it
14   may not be in the best interests of Wells Fargo . . . to proceed now with the claims remaining,”
15   and ordered further briefing as to whether it should impose a general stay of the case. 17
16          61.     On May 9, 2018, Co-Lead Plaintiffs filed briefing in support of a general stay.
17   Consistent with its prior motion, Co-Lead Plaintiffs argued (i) that neither Wells Fargo nor any
18   other party to the state court proceedings would derive any benefit from continued litigation of
19   non-overlapping claims, (ii) that allowing the state court plaintiffs to amend their pleadings again
20   would result in additional wasted resources, and (iii) that the state court proceedings continued to
21   pose an unintended but existential threat to the outcome of this Action. 18 That same day, lead
22   plaintiffs in the California State Derivative Action filed a supplemental brief proposing that the
23   San Francisco Superior Court take one of two paths—i.e., (i) lift the stay and allow the parties to
24
     15
        Response by Federal Intervenors re Defs.’ Demurrers at 4, California State Derivative Action
25   (Apr. 6, 2018).
     16
        Id.
26   17
        Order on Demurrer & Request for Further Briefing, Wells Fargo Derivative Cases, No. CJC-
27   18-004966 (Apr. 25, 2018).
     18
        Federal Intervenors’ Supplemental Submission in Support of General Stay, Wells Fargo
28   Derivative Cases (May 9, 2018).
                                                                      SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                    - 16 -       ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                               LEAD CASE NO. 3:16-cv-05541-JST
 1   move forward on all claims, or (ii) reconsider the existing demurrers by following this Court’s
 2   Demand Futility Order and 12(b)(6) Order. 19
 3             62.   Also on May 9, 2018, Wells Fargo and defendants in the California State
 4   Derivative Action filed a supplemental brief, in which they indicated that, while they believed a
 5   dismissal of that action was most appropriate, they “remain[ed] amenable to a general stay of all
 6   claims in [the California State Derivative Action].” 20
 7             63.   On May 14, 2018, the San Francisco Superior Court agreed with Co-Lead
 8   Plaintiffs and entered a complete stay. It concluded that “a full stay is best now to preserve the
 9   derivative claims” and stayed the California State Derivative Action in its entirety. 21 On June 12,
10   2018, lead plaintiffs in the California State Derivative Action filed a writ petition with the
11   California Court of Appeal on the stay order. On June 21, 2018, the writ petition was summarily
12   denied.
13             64.   On June 14, 2019, lead plaintiffs in the California State Derivative Action filed a
14   renewed motion for preliminary approval of a proposed settlement. That motion is pending
15   before the San Francisco Superior Court.
16                          b.      The Herron Action
17             65.   On January 30, 2018, after the partial stay had been entered in the California State
18   Derivative Action, plaintiff Joan Herron filed a shareholder derivative action in San Mateo
19   Superior Court, captioned Herron v. Stumpf, No. 18-civ-00466 (San Mateo Super.) (the “Herron
20   Action”), against certain defendants and Wells Fargo, as nominal defendant, alleging breach of
21   fiduciary duty, violation of Section 25402 of the California Corporations Code, and breach of the
22   duty of loyalty related to Improper Sales Practices. Unlike this Action and the California State
23   Derivative Action, Ms. Herron alleged that she made a pre-suit demand on the Board and that the
24   Board wrongfully refused her demand.
25
     19
        Pls.’ Supplemental Br. Pursuant to the Court’s Apr. 25, 2018 Order, Wells Fargo Derivative
26   Cases (May 9, 2018).
     20
27      Defs.’ Supplemental Br. Concerning Implementation of the Court’s Apr. 25, 2018 Order on
     Demurrer, Wells Fargo Derivative Cases (May 9, 2018).
     21
28      Order Imposing General Stay, Wells Fargo Derivative Cases (May 14, 2018).
                                                                      SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                    - 17 -       ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                               LEAD CASE NO. 3:16-cv-05541-JST
 1          66.     On February 23, 2018, the Chair of the Judicial Council of California issued an
 2   order authorizing the San Francisco Superior Court to determine whether the actions should be
 3   coordinated. On April 12, 2018, the San Francisco Superior Court granted the petition for
 4   coordination and coordinated the actions under the caption Wells Fargo Derivative Cases, No.
 5   CJC-18-004966 (S.F. Super.).
 6          67.     For the same reasons they had sought to stay the California State Derivative
 7   Action, Co-Lead Plaintiffs sought to stay the Herron Action. On May 24, 2018, the San
 8   Francisco Superior Court entered an order granting a stipulation between Co-Lead Plaintiffs and
 9   the parties to the Herron Action to allow Co-Lead Plaintiffs to intervene in the Herron Action for
10   the limited purpose of seeking a stay of that case. 22
11          68.     On May 25, 2018, Co-Lead Plaintiffs filed a motion to stay the Herron Action.
12   Co-Lead Plaintiffs argued that as with the California State Derivative Action, the Herron Action
13   should be stayed in its entirety because (i) the Herron Action is duplicative of and less
14   comprehensive than this Action, and (ii) proceeding in the Herron Action would waste party
15   resources and potentially give rise to conflicting rulings. 23 On June 11, 2018, Ms. Herron filed an
16   opposition to Co-Lead Plaintiffs’ motion. 24 On June 22, 2018, Co-Lead Plaintiffs filed a reply. 25
17          69.     On July 11, 2018, Judge Karnow heard argument on the motion to intervene and
18   thereafter stayed the Herron Action in its entirety pending resolution of this Action. 26
19          70.     On June 14, 2019, lead plaintiffs in the California State Derivative Action
20   concurrently filed in the Herron Action a renewed motion for preliminary approval of a proposed
21   settlement. That motion, as noted above, is pending before the San Francisco Superior Court.
22

23
     22
        Stipulation & Order Granting Federal Pls.’ Intervention for Purposes of Seeking a Stay of the
24   Herron Action, Wells Fargo Derivative Cases (May 24, 2018).
     23
        Mot. by Federal Intervenors to Stay the Herron Action in Favor of the Federal Derivative
25   Action, Wells Fargo Derivative Cases (May 25, 2018).
     24
        Pl. Herron’s Opp’n to Mot. by Federal Intervenors to Stay Herron Action, Wells Fargo
26   Derivative Cases (June 11, 2018).
     25
27      Federal Intervenors’ Reply in further Support of Mot. to Stay the Herron Action in Favor of the
     Federal Derivative Action, Wells Fargo Derivative Cases (June 22, 2018).
     26
28      Order Granting Mot. to Stay Herron Action, Wells Fargo Derivative Cases (July 11, 2018).
                                                                     SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                     - 18 -     ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                              LEAD CASE NO. 3:16-cv-05541-JST
 1                           c.      The Gordon Actions
 2             71.    On September 29, 2016, plaintiff Natalie Gordon filed a shareholder derivative

 3   action in California state court (Gordon v. Baker, No. CGC 16-554578 (S.F. Super.)), alleging

 4   breach of fiduciary duty and various other claims related to Improper Sales Practices against

 5   certain defendants and Wells Fargo, as nominal defendant. That case was voluntarily dismissed

 6   without prejudice on February 10, 2017.

 7             72.    On November 7, 2016, Ms. Gordon filed a second shareholder derivative action in

 8   Delaware Chancery Court (Gordon v. Baker, C.A. No. 12877-VCG (Del. Ch.)), again alleging

 9   breach of fiduciary duty and various other claims related to Improper Sales Practices, against

10   certain defendants and Wells Fargo, as nominal defendant. That case was voluntarily dismissed

11   without prejudice on or about July 10, 2017.

12                           d.      The Massachusetts Laborers Action
13             73.    On May 17, 2017, certain shareholders brought suit in the Delaware Court of

14   Chancery against certain defendants and Wells Fargo to compel the production of documents in

15   connection with allegations related to Improper Sales Practices, in Massachusetts Laborers’

16   Pension Fund v. Wells Fargo & Co., C.A. No. 12997-VCG (Del. Ch.) (the “Massachusetts

17   Laborers Action”). The parties in the Massachusetts Laborers Action subsequently agreed to

18   stay the action, though certain plaintiffs in that case subsequently commenced the Connecticut

19   Laborers Action, discussed below.

20                           e.      The Rosenfeld Action
21             74.    On December 20, 2016, plaintiff Barry Rosenfeld filed a shareholder derivative

22   action in Delaware Chancery Court, captioned Rosenfeld v. Stumpf, C.A. No. 2017-0383 (Del.

23   Ch.) (the “Rosenfeld Action”), against certain defendants and Wells Fargo, as nominal defendant,

24   alleging breach of fiduciary duty, waste of corporate assets, insider trading, contribution and

25   indemnification, unjust enrichment, and aiding and abetting related to Improper Sales Practices.

26             75.    On January 12, 2018, Co-Lead Plaintiffs filed motions to intervene in and to stay

27   the Rosenfeld Action. 27 In connection with moving to intervene in Delaware Chancery Court,
     27
28        Mot. to Intervene, Rosenfeld Action (Jan. 12, 2018); Mot. to Stay, Rosenfeld Action (Jan. 12,
                                                                         Footnote continued on next page
                                                                     SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                    - 19 -      ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                              LEAD CASE NO. 3:16-cv-05541-JST
 1   Co-Lead Counsel retained the law firm of Prickett, Jones & Elliott, P.A. (“Prickett Jones”), a
 2   Delaware firm, to assist with the Delaware proceedings, including filing the motions to intervene
 3   and stay. In their motion to intervene, Co-Lead Plaintiffs argued, inter alia, that (i) the Rosenfeld
 4   Action was both duplicative of and narrower than this Action; (ii) disposition of the Rosenfeld
 5   Action might, as a practical matter, impair Co-Lead Plaintiffs’ ability to protect their claims on
 6   behalf of the Company in this Action; and (iii) Co-Lead Plaintiffs’ interests could not be
 7   adequately represented by the existing parties to the Rosenfeld Action. 28 In moving to stay the
 8   Rosenfeld Action, Co-Lead Plaintiffs argued that an unfavorable ruling in the Rosenfeld Action
 9   could generate conflicts with the proceedings in this Action, and that further litigation of the
10   Rosenfeld Action was duplicative and offered no meaningful benefit to the Company. In
11   addition, Co-Lead Plaintiffs argued that, notwithstanding that Mr. Rosenfeld had pled demand
12   refusal instead of demand futility, Defendants might still seek to use a dismissal of the Rosenfeld
13   Action as a basis to assert issue preclusion in this Action. 29
14          76.     On May 11, 2018, the Delaware Chancery Court granted a stipulation by the
15   parties, including Co-Lead Plaintiffs and Mr. Rosenfeld, dismissing the Rosenfeld Action with
16   prejudice only as to Mr. Rosenfeld.
17                          f.      The Connecticut Laborers Action
18          77.     On May 17, 2017, plaintiff Connecticut Laborers Pension and Annuity Funds
19   (“Connecticut Laborers”) filed a shareholder derivative action in Delaware Chancery Court,
20   captioned Connecticut Laborers Pension & Annuity Funds v. Stumpf, C.A. No. 2017-0380-SG
21   (Del. Ch.) (the “Connecticut Laborers Action”), against certain defendants and Wells Fargo, as
22   nominal defendant, alleging breach of fiduciary duty related to Improper Sales Practices.
23   Connecticut Laborers filed an amended complaint on December 18, 2017.
24          78.     In addition to claims relating to Improper Sales Practices, the amended complaint
25   in the Connecticut Laborers Action also alleged that certain defendants violated their duties to the
26   Footnote continued from previous page
     2018).
27   28
        Mot. to Intervene, Rosenfeld Action (Jan. 12, 2018).
     29
28      Mot. to Stay, Rosenfeld Action (Jan. 12, 2018).
                                                                       SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                     - 20 -       ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                                LEAD CASE NO. 3:16-cv-05541-JST
 1   Company concerning the provision of collateral protection insurance, overcharges to auto loan
 2   customers for Guaranteed Asset Protection insurance, charges to customers related to mortgage
 3   interest rates and so-called “rate-locks,” violations of the Servicemembers Civil Relief Act, 50
 4   U.S.C. App. § 3901 et seq., and the fees charged to customers by the Company’s foreign
 5   exchange unit.
 6          79.       While Co-Lead Plaintiffs’ motions to intervene in and stay the Rosenfeld Action
 7   were pending, see above, Co-Lead Plaintiffs, Mr. Rosenfeld, and Connecticut Laborers conferred
 8   and agreed that, in order to conserve party and judicial resources and in light of the advanced
 9   nature of this Action, the Rosenfeld Action should be voluntarily dismissed and the Connecticut
10   Laborers Action should be stayed. On February 21, 2018, counsel for Connecticut Laborers sent
11   all parties proposed stipulations to that effect. After considering the stipulations for several
12   weeks, defendants in the Delaware Chancery Court proceedings ultimately took the position that
13   they would not agree to either a stay of the Connecticut Laborers Action or a dismissal of the
14   Rosenfeld Action, and would actively oppose such relief. Defendants’ position contrasted with
15   their prior position in January 2018 when, pursuant to Court of Chancery Rules 23.1 and 12(b)(6),
16   they moved the court for an order to dismiss the Connecticut Laborers Action. 30
17          80.       In light of the defendants’ opposition to a proposed stay, Vice Chancellor
18   Glasscock held a telephonic conference in the Connecticut Laborers Action on March 16, 2018.
19   Attorneys from Prickett Jones joined Co-Lead Counsel on that telephonic conference.
20          81.       During that conference, defendants (who include Wells Fargo and all of the
21   Defendants in this Action, except Defendants Shrewsberry and Loughlin) reiterated their
22   opposition without providing justification for refusing to stipulate to a stay. The parties stipulated
23   to Co-Lead Plaintiffs’ intervention for the purpose of filing a motion to stay the Connecticut
24
     30
25      Def. John G. Stumpf’s Mot. to Dismiss Pls.’ Verified Am. Derivative Compl., Connecticut
     Laborers Action (Jan. 3, 2018); Wells Fargo & Co.’s Mot. to Dismiss Pls.’ Verified Am.
26   Derivative Compl., Connecticut Laborers Action (Jan. 3, 2018). Def. Carrie Tolstedt's Mot. to
     Dismiss Verified Am. Derivative Compl., Connecticut Laborers Action (Jan. 3, 2018). Director
27   Defendants' Mot. to Dismiss Verified Am. Derivative Compl., Connecticut Laborers Action (Jan.
     3, 2018). Def. Timothy J. Sloan’s Mot. to Dismiss Verified Am. Derivative Compl., Connecticut
28   Laborers Action (Jan. 3, 2018).
                                                                      SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                    - 21 -       ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                               LEAD CASE NO. 3:16-cv-05541-JST
 1   Laborers Action. A hearing on Co-Lead Plaintiffs’ and Connecticut Laborers’ motions to stay
 2   was set for June 12, 2018 before Vice Chancellor Glasscock.
 3          82.     On April 6, 2018, Co-Lead Plaintiffs and Connecticut Laborers separately filed
 4   motions to stay the Connecticut Laborers Action. 31 Co-Lead Plaintiffs argued, inter alia, that an
 5   unfavorable ruling in the Connecticut Laborers Action could generate conflicts with the
 6   proceedings in this Action, and that further litigation of the Connecticut Laborers Action was
 7   duplicative and offered no meaningful benefit to the Company. Prickett Jones assisted Co-Lead
 8   Counsel in the filing of the motion to stay.
 9          83.     On May 10, 2018, defendants filed a brief in opposition to Co-Lead Plaintiffs’
10   motion to stay the Connecticut Laborers Action. In their brief, defendants specifically requested
11   that the Delaware Chancery Court issue a decision contrary to this Court’s prior Demand Futility
12   Order and 12(b)(6) Order, with the apparent intention of depriving this Court of jurisdiction over
13   Co-Lead Plaintiffs’ claims. 32 Defendants cited “ongoing confusion” and “diverging decisions”
14   between this Action and the California State Derivative Action, though to the extent that
15   argument had any merit at the outset (Co-Lead Plaintiffs maintained it did not), it was seriously
16   undermined, or obviated entirely, just four days later when the San Francisco Superior Court
17   stayed the California State Derivative Action in its entirety in deference to this Action.
18   Defendants, though, sought from the Delaware Chancery Court a preclusive and final
19   “authoritative ruling on the demand futility issue,” plainly seeking to undue this Court’s well-
20   considered decision. 33 On May 17, 2018, Co-Lead Plaintiffs filed a notice in this Action,
21   apprising this Court of the positions taken by Wells Fargo and the defendants in the Connecticut
22   Laborers Action. Dkt. 223.
23          84.     On May 17, 2018, Co-Lead Plaintiffs filed a reply in further support of their
24   motion. 34 Principally, Co-Lead Plaintiffs explained that (i) the decisions issued by this Court and
25   31
        Federal Pls.’ Mot. to Stay, Connecticut Laborers Action (Apr. 6, 2018); Mot. to Stay,
     Connecticut Laborers Action (Apr. 6, 2018).
26   32
        Defs.’ Opp’n to Federal Plaintiffs’ Mot. to Stay Delaware Proceedings, Connecticut Laborers
     Action (May 10, 2018).
27   33
        Id. at 6 (emphasis added).
     34
28      Reply Br. in Further Support of Mot. to Stay, Connecticut Laborers Action (May 17, 2018).
                                                                     SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                    - 22 -      ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                              LEAD CASE NO. 3:16-cv-05541-JST
 1   the San Francisco Superior Court were not conflicting because the San Francisco Superior Court
 2   had made no final rulings on demand futility in the California State Derivative Action; (ii) the
 3   San Francisco Superior Court stayed the entire California State Derivative Action specifically to
 4   avoid any potential future conflicts; and (iii) defendants offered no basis for questioning this
 5   Court’s capacity to render prompt and complete justice.
 6             85.    On June 12, 2018, after a hearing on the matter, the Delaware Chancery Court
 7   stayed the Connecticut Laborers Action in its entirety pending resolution of this Action. 35 An
 8   attorney from Prickett Jones argued the motion on behalf of Co-Lead Plaintiffs.
 9             86.    Prickett Jones continues to act on behalf of Co-Lead Plaintiffs and Co-Lead
10   Counsel in the Delaware proceedings.
11             B.     Negotiations Regarding Initial Discovery and Scheduling
12             87.    The Parties exchanged initial disclosures in this Action pursuant to Rule 26(f) on
13   December 20, 2017.
14             88.    On January 10, 2018, the Court held a case management conference, Dkt. 194, and
15   on January 24, 2018, it issued a Scheduling Order setting forth significant case deadlines going
16   forward. Notably, the Court scheduled (i) a document discovery cut-off (i.e., substantial
17   completion) date of September 14, 2018; (ii) an expert discovery deadline of May 10, 2019; (iii)
18   an August 30, 2019 deadline for briefing of dispositive motions; and (iv) a trial date of December
19   2, 2019. Dkt. 199.
20             89.    In addition, following the 12(b)(6) Order, the Parties began negotiating both a
21   stipulated Protective Order and a stipulated ESI Protocol to govern discovery going forward.
22   After several rounds of proposals, the Parties reached agreement and filed both stipulations and
23   proposed orders on February 28, 2018. See Dkts. 205, 206.
24             90.    On March 7, 2018, the Court granted the Parties’ stipulated Protective Order and
25   stipulated ESI Protocol. Dkts. 210, 211.
26

27
     35
28        Order to Stay Proceedings, Connecticut Laborers Action (July 11, 2018).
                                                                      SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                    - 23 -       ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                               LEAD CASE NO. 3:16-cv-05541-JST
 1          C.      Co-Lead Plaintiffs’ Discovery Efforts
 2          91.     For over a year, Co-Lead Plaintiffs pursued discovery from Wells Fargo,

 3   Defendants, and several third-parties. The Parties agreed to and operated under an expedited case

 4   schedule providing for substantial completion of document production by September 14, 2018,

 5   less than nine months after the Court entered its Scheduling Order on January 24, 2018. See Dkt.

 6   199.

 7          92.     In total, Co-Lead Plaintiffs served 204 document requests on Wells Fargo,

 8   Defendants, and certain third-parties. Co-Lead Plaintiffs received 727,679 documents from

 9   Defendants and seven third-parties, comprising 3,529,385 pages.

10          93.     As of December 12, 2018, when the Parties accepted the Mediators’ proposal,

11   Plaintiffs’ Counsel had reviewed over 1.1 million pages of documents produced in this Action, as

12   well as tens of thousands of pages of documents from other civil and regulatory proceedings,

13   public reports, press coverage, and congressional testimony related to the Improper Sales

14   Practices. Plaintiffs’ Counsel ceased document review and analysis, and all other discovery

15   work, following the Parties’ acceptance of the Mediator’s proposal.

16          94.     Co-Lead Plaintiffs also retained several experts, consultants, and investigatory

17   firms to obtain additional information and to perform an evaluation of their claims as the Action

18   progressed. This work covered a wide range of topics, including corporate governance,

19   regulatory matters, insurance coverage, and damages.

20          95.     Co-Lead Counsel’s discovery efforts provided Co-Lead Plaintiffs with a thorough

21   understanding of the strengths and weaknesses of their claims, and assisted Co-Lead Counsel in

22   considering and evaluating whether the proposed Settlement was fair, reasonable, and adequate.

23          96.     A detailed summary of Co-Lead Counsel’s discovery efforts follows.

24                  1.      Discovery from Wells Fargo
25          97.     Formal document discovery in the Action commenced on November 3, 2017,

26   when Co-Lead Plaintiffs served Wells Fargo with their first set of document requests. Broadly

27   speaking, these document requests—comprising 63 individual requests—sought information

28   concerning (i) the scope of the Improper Sales Practices; (ii) investigations and litigations relating

                                                                     SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                    - 24 -      ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                              LEAD CASE NO. 3:16-cv-05541-JST
 1   to the Improper Sales Practices; (iii) the Company’s internal investigations; (iv) Defendants’
 2   contemporary awareness of the Improper Sales Practices; (v) statements made to investors,
 3   financial analysts, and the SEC; (vi) employee complaints and litigation regarding the Improper
 4   Sales Practices; (vii) the termination of over 5,300 Wells Fargo employees in connection with the
 5   Improper Sales Practices; (viii) the Board’s authorization of repurchases of Wells Fargo stock;
 6   (ix) Wells Fargo’s Sales Integrity Task Force; (x) the Company’s corporate structure; (xi) the
 7   Company’s policies, including those relating to employment practices, its Code of Ethics and
 8   Business Conduct, corporate governance, internal controls, risk management, and internal
 9   auditing; (xii) Defendants’ transactions in Wells Fargo securities; (xiii) reelection, compensation,
10   and terminations or other departures of Board members; (xiv) the Company’s remedial efforts
11   with respect to the Improper Sales Practices; and (xv) potential damages.
12          98.     On December 15, 2017, Wells Fargo served its responses and objections to Co-
13   Lead Plaintiffs’ first set of document requests.
14          99.     Co-Lead Counsel and Wells Fargo met and conferred, beginning on January 11,
15   2018 and for a period of several months, to address the Parties’ disagreements regarding the
16   scope of discovery and proposed search terms to be applied to identify responsive documents. As
17   of July 2, 2018, Co-Lead Plaintiffs and Wells Fargo had agreed upon a comprehensive
18   preliminary search protocol (including more than 50 custodians and hundreds of search terms),
19   subject to potential further meet-and-confer discussions based on information produced in
20   discovery. See Dkt. 234. Pursuant to that preliminary agreement, Wells Fargo would produce
21   responsive documents dated through October 2016. Wells Fargo continued to maintain
22   objections to producing documents post-dating October 2016.
23          100.    On March 12, 2018, Co-Lead Plaintiffs served Wells Fargo with their second set
24   of document requests. This second set of five individual document requests sought information
25   concerning the Federal Reserve Board’s investigation into the Improper Sales Practices, and the
26   Order to Cease and Desist Issued Upon Consent Pursuant to the Federal Deposit Insurance Act, as
27   Amended, In the Matter of Wells Fargo & Company San Francisco, California, Docket No. 18-
28
                                                                     SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                    - 25 -      ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                              LEAD CASE NO. 3:16-cv-05541-JST
 1   007-B-HC, dated February 2, 2018, issued by the Federal Reserve Board (the “Federal Reserve
 2   Consent Order”).
 3            101.   On April 11, 2018, Wells Fargo served Co-Lead Plaintiffs with its responses and
 4   objections to their second set of document requests.
 5            102.   By July 9, 2018, Wells Fargo had produced approximately 135,000 pages of
 6   documents in response to Co-Lead Plaintiffs’ document requests. See Dkt. 234 at 8. By August
 7   7, 2018, Wells Fargo had produced approximately 255,000 pages of documents. See Dkt. 244 at
 8   2.
 9            103.   Wells Fargo informed Co-Lead Plaintiffs that it substantially completed its
10   production of documents as of September 14, 2018.
11            104.   As described in the Parties’ October 9, 2018 joint case management statement,
12   Wells Fargo to that point had produced over 164,000 documents, consisting of more than 688,000
13   pages. Wells Fargo further indicated that it had completed its production of documents identified
14   through application of the preliminary search protocol. See Dkt. 255 at 5–6. However, the
15   Parties anticipated additional document production, and stipulated to a modified case schedule,
16   whereby the document discovery cut-off date would be extended until January 11, 2019. See id.
17   at 11.
18            105.   At a subsequent case management conference on October 17, 2018, the Court
19   adopted the Parties’ stipulated request and extended the document discovery cutoff date to
20   January 11, 2019. Dkt. 260.
21            106.   After a further meet and confer, Wells Fargo agreed to produce to Co-Lead
22   Plaintiffs an additional set of more than 520,000 responsive documents, comprising over 2.5
23   million pages, which Wells Fargo completed in four document productions in November 2018.
24                   2.     Discovery from Defendants
25            107.   On May 9, 2018, Co-Lead Plaintiffs served the Officer Defendants and the
26   Director Defendants with separate sets of document requests. The document requests to the
27   Officer Defendants and Director Defendants each consisted of 68 substantially similar requests,
28   and, broadly speaking, sought information similar to that sought from Wells Fargo. On June 8,
                                                                    SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                   - 26 -      ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                             LEAD CASE NO. 3:16-cv-05541-JST
 1   2018, the Director Defendants served Co-Lead Plaintiffs with a single set of their responses and
 2   objections, and each of the Officer Defendants separately served his or her responses and
 3   objections.
 4                          a.     Director Defendants
 5          108.    On June 21, 2018, and July 19, 2018, Co-Lead Plaintiffs and the Director
 6   Defendants met and conferred regarding the Director Defendants’ response to Co-Lead Plaintiffs’
 7   document requests. Recognizing the substantial overlap among the document requests, Co-Lead
 8   Plaintiffs modified the preliminary search protocol with Wells Fargo as a starting point for
 9   negotiations with the Director Defendants.
10          109.    Following the meet-and-confer process, the Director Defendants made four
11   productions. In addition, by agreement with Wells Fargo, the Company produced additional
12   documents relating to the Director Defendants.
13          110.    Following the October 17, 2018 case management conference, Co-Lead Plaintiffs
14   and the Director Defendants exchanged letters and held a telephonic meet-and-confer on
15   November 1, 2018. The Director Defendants made additional productions of documents on
16   November 12 and November 30, 2018.
17                          b.     Officer Defendants
18          111.    On July 6, 2018, Co-Lead Plaintiffs sent substantially similar letters to each of the
19   Officer Defendants seeking additional information with regard to their responses and objections
20   to the document requests. Specifically, Co-Lead Plaintiffs requested, inter alia, that the Officer
21   Defendants confirm that they (i) were continuing to preserve all relevant documents, and (ii) had
22   conducted certain searches for information through the present day. Co-Lead Plaintiffs also
23   requested that the Officer Defendants provide additional information about the manner in which
24   they searched for responsive information. The letters requested dates to set up meet-and-confer
25   calls to discuss these issues and the Officer Defendants’ objections and responses.
26          112.    Co-Lead Plaintiffs and the Officer Defendants subsequently engaged in a meet-
27   and-confer process, after which the Officer Defendants made one production in addition to
28   documents of theirs that, by agreement, Wells Fargo produced.
                                                                     SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                   - 27 -       ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                              LEAD CASE NO. 3:16-cv-05541-JST
 1                  3.      Discovery from Third-Parties
 2          113.    Co-Lead Plaintiffs served subpoenas to seven third-parties, which collectively

 3   produced 4,458 pages of documents.

 4          114.    American Express. On July 24, 2018, Co-Lead Plaintiffs served a subpoena on

 5   American Express, containing 12 separate requests for information relating to, inter alia, (i) the

 6   Improper Sales Practices; and (ii) the agreement, announced on August 7, 2013, whereby Wells

 7   Fargo would issue new credit cards provided by American Express. The parties met and

 8   conferred on August 1, 2018. On August 22, 2018, American Express served its written

 9   responses and objections. On October 25, 2018, American Express made a production in

10   response to Co-Lead Plaintiffs’ subpoena.

11          115.    PwC. On July 24, 2018, Co-Lead Plaintiffs served a subpoena on

12   PricewaterhouseCoopers (“PwC”), containing 14 separate requests for information relating to its

13   retention by Wells Fargo in connection with regulatory investigations and litigations relating to

14   the Improper Sales Practices. On August 7, 2018, PwC served its responses and objections,

15   largely refusing to produce documents on grounds of relevance and privilege. On September 24,

16   2018, Co-Lead Plaintiffs served a written response by letter, and the parties agreed to meet and

17   confer the following week. On November 21, 2018, Co-Lead Plaintiffs sent a second letter to

18   PwC requesting production of PwC’s retention agreement with Wells Fargo.

19          116.    McKinsey. On August 6, 2018, Co-Lead Plaintiffs served a subpoena on

20   McKinsey & Company, Inc. (“McKinsey”), containing 12 separate requests for information

21   relating to its retention by Wells Fargo’s Board to aid its evaluation of the Company’s risk

22   management capabilities. The parties met and conferred on August 17, 2018, and McKinsey

23   served its written responses and objections on August 24, 2018. Counsel for McKinsey

24   represented that McKinsey would issue a preservation memorandum for relevant materials, and

25   begin a process for collecting responsive documents. On November 21, 2018, Co-Lead Plaintiffs

26   corresponded with McKinsey regarding the progress of McKinsey’s document collection.

27          117.    Accenture. On August 9, 2018, Co-Lead Plaintiffs served a subpoena on

28   Accenture LLP (“Accenture”), containing 16 separate requests for information relating to its

                                                                     SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                   - 28 -       ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                              LEAD CASE NO. 3:16-cv-05541-JST
 1   retention by Wells Fargo to assist in an independent review of the Company’s approach to sales
 2   practices. On August 30, 2018, Accenture served its written responses and objections, refusing to
 3   produce any documents largely on grounds of privilege. On November 21, 2018, Co-Lead
 4   Plaintiffs sent Accenture a letter requesting production of Accenture’s retention agreements with
 5   Wells Fargo or its counsel.
 6          118.    FTI. On August 6, 2018, Co-Lead Plaintiffs served a subpoena on FTI
 7   Consulting, Inc. (“FTI”), containing 17 separate requests for information relating to its retention
 8   by counsel to Wells Fargo’s Board in its preparation of the Oversight Committee Report. On
 9   August 20, 2018, FTI served its written responses and objections, refusing to produce any
10   documents largely on grounds of privilege. On November 21, 2018, Co-Lead Plaintiffs sent FTI
11   a letter requesting production of FTI’s retention agreements with Wells Fargo or its counsel.
12          119.    F.W. Cook. On August 6, 2018, Co-Lead Plaintiffs served a subpoena on
13   Frederick W. Cook & Co., Inc. (“F.W. Cook”), containing six separate requests for information
14   relating to its retention by Wells Fargo regarding executive compensation practices. The parties
15   met and conferred several times regarding Co-Lead Plaintiffs’ requests—on September 27, 2018,
16   October 5, 2018, and November 6, 2018. In these discussions, counsel for F.W. Cook agreed to
17   review and produce any responsive non-privileged documents. On November 30, 2018, F.W.
18   Cook served its written responses and objections, and on December 6, 2018, it produced 60
19   documents.
20          120.    Mercer. On September 8, 2018, Co-Lead Plaintiffs served a subpoena on Mercer
21   Consulting Group, Inc. (“Mercer”), containing 15 separate requests for information relating to its
22   retention by Wells Fargo regarding the Company’s compensation program. On September 26,
23   2018, Mercer served its written responses and objections, and on October 24, 2018, it produced
24   documents totaling 325 pages.
25                  4.      The Federal Reserve
26          121.    On June 20, 2018, Co-Lead Plaintiffs made a formal written request to the Federal
27   Reserve for access to confidential supervisory information in accordance with 12 C.F.R.
28   § 261.22. Specifically, Co-Lead Plaintiffs sought access to information regarding the Federal
                                                                     SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                   - 29 -       ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                              LEAD CASE NO. 3:16-cv-05541-JST
 1   Reserve’s investigation into Wells Fargo and the Improper Sales Practices, as well as its eventual
 2   February 2, 2018 Consent Order. Co-Lead Plaintiffs identified specific document requests they
 3   had served in this Action, which Wells Fargo and Defendants refused to produce, relying on the
 4   bank examination privilege. On October 23, 2018, counsel for the Federal Reserve served a
 5   written response, requesting additional information with respect to Co-Lead Plaintiffs’ request.
 6          D.      Co-Lead Plaintiffs’ Review and Synthesis of Document Discovery
 7          122.    In the course of discovery, Co-Lead Plaintiffs reviewed and analyzed over 332,000
 8   documents produced by Wells Fargo, the Defendants, and third-parties, totaling more than 1.1
 9   million pages. This review and analysis consisted of both an attorney-directed manual review of
10   individual documents and, later, the use of technology-assisted review (“TAR”) software, to
11   identify documents most likely to be relevant to the central issues in the Action.
12          123.    As Wells Fargo made its first productions of documents, beginning in May 2018,
13   Co-Lead Counsel took steps to maximize the efficiency of its review and analysis. Given the
14   volume of documents, Co-Lead Counsel ran searches of key terms through the document
15   productions in order to prioritize review of documents more likely to be responsive to Co-Lead
16   Plaintiffs’ requests. Co-Lead Counsel also prepared a comprehensive document review manual
17   for use in training and guiding attorneys in their review and analysis. This manual contained,
18   among other things, background information about the Action, an explanation of key issues and
19   witnesses, and instructions for document coding. Co-Lead Counsel also developed a set of quick-
20   reference resources to aid attorneys in their review and analysis, including a “cast of characters”
21   directory, a list of acronyms and terms, and a document of frequently asked questions regarding
22   the case and key issues. As document review and analysis continued, Co-Lead Counsel refined
23   the manual to account for newly produced information and to narrow the focus on particular
24   issues in preparation for anticipated depositions.
25          124.    Starting in July 2018, Co-Lead Counsel commenced a first-level review of
26   documents produced in this Action. This process required attorneys to carefully review each
27   document, one-by-one, to assess its relevance to the core issues in the Action, and to input
28   summary notes regarding documents of interest. This process also required attorneys to perform
                                                                     SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                    - 30 -      ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                              LEAD CASE NO. 3:16-cv-05541-JST
 1   targeted searches to identify similarly relevant documents, and to share that information with the
 2   larger team. During this phase, and throughout the remainder of discovery, attorneys on the
 3   document review and analysis team met weekly by telephone for, during which attorneys
 4   discussed key documents and collaborated on best practices. The document review and analysis
 5   was conducted by attorneys at Lieff Cabraser, Saxena White, Robbins Arroyo LLP and Glancy
 6   Prongay & Murray LLP. The weekly meetings were led by associates and partners from Lieff
 7   Cabraser and Saxena White, and actively attended by lawyers at all four law firms who, among
 8   other things, presented on documents they had reviewed and analyzed.
 9           125.    In performing initial review and analysis of documents, attorneys identified “hot”
10   and “highly relevant” documents, which were deemed particularly relevant to the key issues in
11   the Action. These selected documents were further subjected to a second-level review by a team
12   of experienced attorneys, who then synthesized the information and provided specific feedback to
13   the review and analysis team. The second-level review resulted in a refined set of key documents
14   that were confirmed to be “hot” or “highly relevant” (i.e., the “seed set”) with respect to the
15   issues in the case.
16           126.    In order to further conserve resources and maximize efficiency, Co-Lead Counsel
17   configured their document database for TAR in the Continuous Active Learning (“CAL”) mode.
18   In the TAR-CAL mode, the computer learns from the content of the seed set and is trained to
19   identify more of the same types of documents from additional unreviewed documents as they are
20   produced. The computer identifies and feeds new proposed hot or highly relevant documents to a
21   team of attorneys on a priority basis for further review. These attorneys review and either affirm
22   or correct the computer’s proposed coding. The computer automatically “digests” the decisions
23   made by the attorneys and recalibrates its learning process on a continuous basis, hence the term
24   “Continuous Active Learning.” Through this iterative process between attorneys and artificial
25   intelligence, Co-Lead Counsel identified key hot and highly relevant documents quickly and on a
26   priority basis. A total of 109,401 documents produced were subjected to TAR-CAL and, in a few
27   months, Co-Lead Counsel identified 12,780 of these documents as hot or highly relevant. These
28   hot or highly relevant documents were then analyzed for deposition preparation.
                                                                     SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                    - 31 -      ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                              LEAD CASE NO. 3:16-cv-05541-JST
 1          127.    Overall, including documents run through the TAR-CAL process, Co-Lead
 2   Counsel reviewed and analyzed over 332,000 documents produced by Wells Fargo and the
 3   Defendants.
 4          128.    Co-Lead Counsel also began a comprehensive process of preparing for the
 5   depositions of over 40 anticipated fact witnesses, including the 20 named Defendants. This
 6   deposition preparation process required attorneys to, among other things, (i) conduct independent
 7   research on each of the anticipated witnesses, (ii) review and synthesize information contained in
 8   hot and highly relevant documents, (iii) identify key documents for use in depositions, and (iv)
 9   draft detailed outlines with respect to key deposition topics. Attorneys were organized by fact
10   witness into two- or three-person teams. After review and analysis of the pertinent information,
11   these attorney teams presented their summaries, outlines, and key documents for further
12   discussion with managing attorneys on the case. Based on feedback from the managing
13   attorneys, these attorney teams would then further refine their work product and identify
14   additional areas of inquiry as well as additional documents for use at deposition.
15          E.      Notable Discovery Disputes
16          129.    In addition to disputes over the completeness of Wells Fargo’s and the
17   Defendants’ document productions (see supra at ¶¶ 96-110), the Parties engaged on issues
18   regarding the applicable time period for discovery as well as depositions and case scheduling, as
19   detailed below.
20                  1.     Applicable Time Period for Discovery
21          130.    Over the course of discovery, Wells Fargo and the Defendants refused to produce
22   documents relevant to events and developments post-dating the Company’s September 2016
23   disclosures relating to the Improper Sales Practices. In general, Wells Fargo agreed to produce
24   only documents dated through October 2016, and the Director Defendants agreed to produce only
25   documents dated through September 2016.
26          131.    The Parties met and conferred on multiple occasions. Among other things, the
27   Parties discussed, on September 25 and 28, 2018, a proposal to run searches for the following
28   limited categories of documents post-dating October 2016: (i) post-September 2016 termination
                                                                    SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                   - 32 -      ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                             LEAD CASE NO. 3:16-cv-05541-JST
 1   of executives and officers; (ii) corporate governance changes and Board composition; (iii)
 2   internal investigations of sales practices by Wells Fargo’s Oversight Committee and the resulting
 3   April 2017 Oversight Committee Report; (iv) the investigation by the Federal Reserve Board and
 4   the resulting February 2018 Federal Reserve Order; and (v) remedial actions and damages
 5   incurred by Wells Fargo. The issue was ultimately briefed in a submission to the Court shortly
 6   before the Settlement was reached.
 7                    2.     Depositions and Case Scheduling
 8             132.   Co-Lead Plaintiffs informed the Court that they projected taking at least 40 fact
 9   witness depositions. See, e.g., Dkts. 234 at 8, 244 at 6-7, 255. Wells Fargo and Defendants took
10   the position that such a large number of depositions would be extremely difficult to complete
11   within the timeframe provided under the Court’s Scheduling Order (Dkt. 199). The Parties
12   continued to dispute the propriety of and the amount of time required for Co-Lead Plaintiffs’
13   anticipated depositions, as reflected in their October 9, 2018 joint case management statement.
14   See Dkt. 255 at 12–13, 17.
15             133.   Under the Court’s Scheduling Order, the Parties were required to simultaneously
16   exchange opening and rebuttal expert reports. In the Parties’ October 9, 2018 joint case
17   management statement, Defendants proposed an alternative schedule under which Co-Lead
18   Plaintiffs would be required to first serve their expert reports, followed by Defendants’ expert
19   reports, and precluding Co-Lead Plaintiffs from rebuttal altogether. See Dkt. 255 at 11–12, 14–
20   15, 17.
21             134.   Both of the disagreements described above had ramifications for the Action going
22   forward, as reflected in the Parties’ divergent proposed case schedules. See id. at 11–12.
23   However, at its October 17, 2018 case management conference, before definitively deciding these
24   matters, the Court (i) adopted the Parties stipulated request to continue the document discovery
25   cutoff date to January 11, 2019, and (ii) scheduled a further case management conference for
26   January 23, 2019. Dkt. 260. In light of the settlement-in-principle reached on December 12,
27   2018, the Parties did not propose a revised case schedule.
28
                                                                       SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                     - 33 -       ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                                LEAD CASE NO. 3:16-cv-05541-JST
 1   III.   SETTLEMENT DISCUSSIONS, MEDIATION, AND NEGOTIATION OF
            SETTLEMENT DOCUMENTS
 2

 3          135.    In a total of seven in-person mediation sessions that commenced in August 2017

 4   and took place in San Francisco and New York City, the Parties and certain insurance companies

 5   that issued directors and officers liability insurance (“Insurers”), engaged in vigorous negotiations

 6   regarding a potential resolution of the Action. At the end of the last full-day mediation session,

 7   on December 4, 2018, these efforts culminated in a Mediators’ proposal, which the Parties and

 8   the Insurers accepted on December 12, 2018.

 9          136.    The Settlement is the product of arm’s-length negotiations among experienced and

10   well-informed counsel, and were conducted in the utmost good faith. 36

11          A.      Mediations with Judge Layn R. Phillips (Ret.)
12          137.    After the Court issued its Demand Futility Order, the Parties agreed to begin

13   exploring the possibility of resolving the Action. To that end, the Parties engaged retired federal

14   Judge Layn R. Phillips and Ms. Michelle Yoshida, both of Phillips ADR, to facilitate a series of

15   settlement negotiations.

16          138.    On August 7, 2017, the Parties met in San Francisco, California, for their first

17   mediation session with Judge Phillips.

18          139.    In preparation for that mediation, Judge Phillips requested, and the Parties

19   exchanged, detailed mediation briefs on July 24, 2017. Co-Lead Plaintiffs submitted a 25-page

20   mediation brief, detailing the relevant facts and presenting a preliminary analysis of the damages

21   suffered by the Company as a result of the Improper Sales Practices. Wells Fargo and the

22   Director Defendants each submitted briefs rebutting Co-Lead Plaintiffs’ claims and contesting

23   damages to the Company from the Improper Sales Practices. In addition, after reviewing Co-

24   Lead Plaintiffs’ submission, Judge Phillips sought additional information regarding Co-Lead

25   Plaintiffs’ claims and their positions with respect to a potential settlement. Co-Lead Plaintiffs

26   prepared a response, which they shared with Judge Phillips at the mediation.
     36
27      The Parties’ mediation sessions are discussed below for the purpose of describing key events in
     this Action, and do not constitute a waiver of any privilege (including the mediation privilege),
28   doctrine, law, or rule protecting information from disclosure.
                                                                     SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                   - 34 -       ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                              LEAD CASE NO. 3:16-cv-05541-JST
 1             140.   The Parties negotiated, through Judge Phillips, on August 7, 2017. Specifically,
 2   Co-Lead Plaintiffs shared their positions and conveyed to Judge Phillips their understanding of
 3   the strengths and weaknesses of the claims and defenses in this Action, as well as potential
 4   sources of recovery. The Parties agreed to schedule a subsequent mediation.
 5             141.   Following the first mediation and in advance of the second mediation, and at the
 6   request of Judge Phillips, Co-Lead Plaintiffs prepared proposals regarding corporate governance
 7   reforms and the forfeiture of compensation from certain Defendants.
 8             142.   On August 28, 2017, the Parties and the Insurers (comprising approximately
 9   fifteen distinct entities) met for a second mediation session in New York City. At this mediation,
10   the Parties prepared and gave presentations on key issues affecting the Action, including with
11   respect to the claims and defenses asserted, proposed corporate governance reforms, and the
12   damages sought.
13             143.   On October 5, 2017, one day after the Court issued its 12(b)(6) Order, the Parties
14   and the Insurers met for a third mediation session in New York City. In advance of that
15   mediation, Judge Phillips requested, and the Parties submitted, detailed responses regarding some
16   of the key arguments that each side had advanced during negotiations to that point. After a full
17   day of negotiations, the Parties’ positions remained significantly far apart. Accordingly, the
18   Parties concluded their negotiations with no resolution in hand.
19             B.     Mediations with Judge Daniel Weinstein (Ret.) and Jed Melnick, Esq.
20             144.   With no settlement in sight, discovery progressed and Co-Lead Plaintiffs
21   successfully stayed the parallel California State Derivative Action and the Connecticut Laborers
22   Action.
23             145.   Then, in mid-June 2018, the Parties revisited mediation. The Parties engaged
24   retired Judge Daniel Weinstein (Ret.) and Jed Melnick, Esq., both of JAMS Mediation,
25   Arbitration and ADR Services, to facilitate the renewed settlement negotiations.
26             146.   In advance of the first mediation session with Judge Weinstein and Mr. Melnick,
27   and, at their request, on August 15, 2018, Co-Lead Plaintiffs provided to the mediators a detailed
28   analysis of the categories of damages recoverable in this Action.
                                                                      SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                    - 35 -       ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                               LEAD CASE NO. 3:16-cv-05541-JST
 1          147.    On September 12, 2018, the Parties exchanged mediation briefs regarding liability
 2   and damages. Co-Lead Plaintiffs submitted a comprehensive brief, covering their key positions
 3   regarding liability, information that had been uncovered during discovery, and an updated
 4   estimate of potential damages incurred by Wells Fargo. The Director Defendants and the Officer
 5   Defendants separately submitted responsive briefs on those topics. In addition, the Insurers
 6   submitted written reports from two experts regarding damages, consistent with the arguments
 7   advanced by the Officer Defendants.
 8          148.    On September 20, 2018, the Parties and the Insurers met for their fourth mediation
 9   session, in New York City. At the mediators’ suggestion, this mediation session was structured
10   as an “information sharing” session. To that end, the Parties, the Insurers, and their counsel
11   jointly met to present and defend, their respective positions.
12          149.    Following that mediation session, the Parties and the Insurers exchanged briefs on
13   October 9, 2018, responding to points raised in the briefing exchanged on September 12 and at
14   the September 20 mediation. Co-Lead Plaintiffs supplemented their arguments about liability
15   with documents produced in discovery and specifically challenged, with applicable legal
16   authority, the Officer Defendants’ and Insurers’ arguments with respect to purported limitations
17   on calculable damages in this Action. The Officer Defendants and Director Defendants each
18   submitted a reply brief.
19          150.    On October 15 and October 16, 2018, the Parties and the Insurers convened in San
20   Francisco, California, for their fifth and sixth mediation sessions, respectively. At these
21   mediation sessions, the Parties and the Insurers continued their negotiations in earnest, including
22   presenting settlement demands and offers through the mediators. By the end of the second day,
23   the Parties were unable to reach resolution. However, given the progress made in these sessions,
24   the Parties agreed to schedule an additional mediation session to allow for further information
25   sharing and discussion.
26          151.    On December 4, 2018, the Parties and the Insurers met in New York City for their
27   seventh and final mediation session. After a full day of negotiations, including exchanges of
28   offers and demands, Judge Weinstein and Mr. Melnick presented the Mediators’ proposal,
                                                                     SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                    - 36 -      ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                              LEAD CASE NO. 3:16-cv-05541-JST
 1   consisting of the following principal terms: (i) a monetary payment of $240 million to be paid by
 2   the Insurers to Wells Fargo; (ii) acknowledgement from Wells Fargo that facts alleged in the
 3   Action were a significant factor in causing certain corporate governance changes undertaken by
 4   Wells Fargo during the pendency of this Action (the “Corporate Governance Reforms”); and (iii)
 5   acknowledgement from Wells Fargo that facts alleged in this Action were a significant factor in
 6   causing certain remedial steps with respect to compensation reductions and forfeitures undertaken
 7   by Wells Fargo during the pendency of this Action (the “Clawbacks”). The Parties would further
 8   agree, as part of the Mediators’ proposal, that the Corporate Governance Reforms and the
 9   Clawbacks have a combined value to Wells Fargo of $80 million, for a total settlement value to
10   Wells Fargo of $320 million, not including Co-Lead Counsel’s fee award. Additionally, in
11   response to the Insurers’ insistence that certain derivative actions and claims not based on the
12   Improper Sales Practices (as defined in the Stipulation, the “CPI Derivative Actions”) be resolved
13   at the same time, the Mediators’ proposal also required the contemporaneous (but unconnected)
14   resolution of the CPI Derivative Actions.
15          152.    On December 12, 2018, the Parties and the Insurers accepted the Mediators’
16   proposal.
17          153.    On January 16, 2019, the Parties submitted a joint case management statement and
18   notice of settlement informing the Court that they had “recently reached an agreement in principle
19   to settle this action,” and proposing a briefing schedule for preliminary approval. Dkt. 266 at 2.
20   On January 21, 2019, the Court issued an Order re Notice of Settlement and Scheduling Order
21   that adopted the Parties’ proposed briefing schedule, set a preliminary approval hearing for March
22   21, 2019, and vacated all previous deadlines in the case. Dkt. 267. On February 13, 2019, the
23   Court entered a stipulation modifying the Parties’ briefing schedule and set a preliminary
24   approval hearing for April 4, 2019. Dkt. 269.
25          C.      The Settlement Agreement and Preliminary Approval
26          154.    After accepting the Mediators’ proposal, the Parties and the Insurers engaged in
27   extensive negotiations over approximately two months regarding the material terms of the
28   Stipulation and various supporting documents, including those describing the Corporate
                                                                     SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                   - 37 -       ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                              LEAD CASE NO. 3:16-cv-05541-JST
 1   Governance Reforms and Clawbacks, proposed notices to shareholders, and proposed orders for
 2   the Court. Co-Lead Plaintiffs also worked with Wells Fargo to design and implement a notice
 3   plan consistent with Ninth Circuit authority.
 4           155.    On February 26, 2019, the Parties executed the Stipulation. See Dkt. 270-1.
 5           156.    On February 28, 2019, Co-Lead Plaintiffs filed their motion for preliminary
 6   approval of the Settlement. Dkt. 270.
 7           157.    On March 20, 2019, the Court issued an order requesting supplemental briefing
 8   regarding the value of the claims being released. Dkt. 271. The Court also vacated the
 9   previously scheduling hearing for April 4, 2019. Id. In response, on April 2, 2019, Co-Lead
10   Plaintiffs filed a supplemental brief addressing the estimated amount of potential damages in this
11   Action. Dkt. 272.
12           158.    On May 14, 2019, the Court entered an order granting preliminary approval of the
13   Settlement and scheduling a final fairness hearing on the Settlement and related matters for
14   August 1, 2019, at 2:00 p.m. Dkt. 274.
15           159.    Following the Court’s order granting preliminary approval, Co-Lead Counsel and
16   counsel for Wells Fargo implemented an extensive notice program directed to shareholders. A
17   detailed description of these efforts is provided in the Declaration of Sean A. Petterson, submitted
18   concurrently herewith.
19   IV.     THE RISKS OF CONTINUED LITIGATION
20           160.    At the time the Parties agreed to the Mediators’ proposal on December 12, 2018,
21   Co-Lead Plaintiffs had a sufficient understanding of the strengths and weaknesses of the claims
22   and defenses in this Action. Having reviewed voluminous documents produced in discovery, Co-
23   Lead Plaintiffs had also identified key information and evidence that would be central to their
24   ability to succeed at trial.
25           161.    Despite Co-Lead Plaintiffs’ confidence in the strengths of their claims, significant
26   risks remained in continuing to litigate this Action through trial and a near-certain appeal. Co-
27   Lead Plaintiffs and Co-Lead Counsel carefully considered these risks before ultimately agreeing
28   to the Mediators’ proposal.
                                                                     SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                     - 38 -     ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                              LEAD CASE NO. 3:16-cv-05541-JST
 1          162.    Some of the most significant risks facing Co-Lead Plaintiffs and Wells Fargo in
 2   continuing to litigate this Action are discussed below.
 3          A.      Procedural Risks
 4          163.    Despite Co-Lead Plaintiffs’ early successes in overcoming Wells Fargo’s and
 5   Defendants’ motions to dismiss, significant and costly procedural hurdles remained.
 6          164.    Co-Lead Plaintiffs faced some uncertainty in proceeding through the discovery
 7   process. For example, prior to agreeing to the Mediators’ proposal, there were active disputes
 8   between the Parties about the scope of discovery and the extent to which Co-Lead Plaintiffs could
 9   obtain and admit at trial meaningful evidence related to their claims. The resolution of these
10   disputes, potentially through rulings by the Court, may have significantly affected the strength of
11   Co-Lead Plaintiffs’ position.
12          165.    In addition, Co-Lead Plaintiffs reasonably expected that they would need to
13   oppose summary judgment and Daubert motions before going to trial. For instance, in addition to
14   questions affecting liability and damages, Defendants signaled their intent to seek summary
15   judgment on the question of demand futility, an issue for which there is little authority at the
16   summary judgment stage.
17          166.    And even assuming the Court ultimately agreed with Co-Lead Plaintiffs that
18   genuine issues of material fact existed with respect to each of the claims, merely reaching trial
19   would have imposed significant costs on Wells Fargo and subjected it to continued public
20   scrutiny.
21          167.    Furthermore, Defendants would undoubtedly appeal any favorable verdict, further
22   elongating the litigation process.
23          168.    In short, continued litigation would have (i) taken at least another year, excluding
24   any appellate process; (ii) subjected Wells Fargo to the disruption and uncertainty inherent in a
25   trial on the issues; and (iii) deprived the Company of an opportunity to move past the scandal. In
26   particular, a likely appeal and collateral litigation with the Insurers could possibly place in
27   jeopardy the primary source of recovery: the underlying D&O insurance policies.
28
                                                                      SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                    - 39 -       ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                               LEAD CASE NO. 3:16-cv-05541-JST
 1          B.      Risks of Establishing Liability
 2          169.    Assuming Co-Lead Plaintiffs survived summary judgment, they faced additional

 3   risk in being able to prove liability at trial. For example, in order to establish the core breach of

 4   fiduciary duty claim at trial, Co-Lead Plaintiffs would bear the burden of proving that Defendants

 5   (i) had actual or constructive knowledge of the misconduct, and (ii) failed to act in the face of a

 6   known duty to act, thereby demonstrating conscious disregard for their responsibilities. While

 7   Co-Lead Counsel believed significant evidence existed to support a finding of liability,

 8   Defendants indicated that they would have presented countervailing evidence of the Board’s

 9   remedial efforts following the September 2016 disclosure of the Improper Sales Practices,

10   including the expansion of internal controls and management-level efforts to prevent future sales

11   practice violations, such as: (i) establishing working groups, as well as engaging third-party

12   consultants, to identify, analyze, and rectify sales practices violations; (i) conducting town hall

13   meetings with employees to encourage the reporting of sales-related misconduct; and (i)

14   encouraging reporting of the progress of sales practice remediation initiatives. While Co-Lead

15   Plaintiffs would have argued those actions were illusory and inadequate based on facts developed

16   in discovery, there was a significant risk the jury would find the evidence failed to demonstrate

17   Defendants’ knowledge or conscious disregard of wrongdoing.

18          170.    Indeed, Co-Lead Counsel is unaware of any instance in which a Caremark breach

19   of fiduciary duty claim has been successfully tried in a shareholder derivative action.

20          C.      Risks Related to Damages
21          171.    Even if liability could be established, Co-Lead Plaintiffs faced risks in establishing

22   and recovering damages.

23          172.    Co-Lead Plaintiffs would have sought approximately $1.1 billion in out-of-pocket

24   damages, consisting of $529 million in civil and regulatory fines, penalties, and payments; $443

25   million in investigation and litigation costs; and $138 million in remediation efforts. Dkt. 272 at

26   1. Co-Lead Plaintiffs would have also sought between $1.4 billion and $2.4 billion in lost actual

27   or potential income. Id.at 2.

28
                                                                      SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                    - 40 -       ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                               LEAD CASE NO. 3:16-cv-05541-JST
 1          173.    In response, Defendants would have disputed the existence and the extent of
 2   recoverable damages that flowed from any alleged misconduct. For example, Defendants would
 3   have challenged whether any of the damages asserted were proximately caused by Defendants’
 4   alleged misconduct, as opposed to the misconduct of others. Defendants would have also argued
 5   that most if not all of the payments by the Company in connection with the Improper Sales
 6   Practices scandal were part of its ongoing course of business operations, not cognizable derivative
 7   damages. Moreover, Defendants would have disputed whether any actual damages incurred
 8   would need to be offset by the benefits that Defendants’ decisions conferred on the Company.
 9          174.    In addition, Defendants would have disputed that Wells Fargo suffered any harm
10   in the form of lost income, given the Company’s substantial profits even after the revelation of
11   the Improper Sales Practices. For example, even if Wells Fargo did suffer lost income,
12   Defendants would contend any lost income was attributable to other causes, such as general
13   market effects, the conduct of employees independent of any wrongdoing by Defendants, or
14   unrelated issues that the Company was experiencing at the time.
15          175.    Separately, it was far from certain that a jury finding liability would have also
16   imposed monetary damages in excess of the $240 million in cash consideration secured by the
17   Settlement. For example, the Officer Defendants would have argued that several of them were
18   required to forfeit or reduce their compensation to the Company in the wake of revelations of the
19   Improper Sales Practices, in an amount totaling over $180 million. A jury could very well have
20   found that an especially large monetary judgment against the Defendants would be inappropriate
21   in light of these substantial compensation actions.
22          176.    Thus, even if Co-Lead Plaintiffs succeeded through trial and appeal, they faced the
23   real risk that the Company could have obtained a recovery that was significantly inferior to the
24   one offered through the Settlement—or no recovery at all.
25   V.     CO-LEAD PLAINTIFFS’ EFFORTS ON BEHALF OF WELLS FARGO
26          177.    Based on our collective experience in complex commercial litigation and
27   derivative actions, it is our professional opinion that Co-Lead Plaintiffs willingly, constructively,
28   and effectively contributed to the prosecution of the claims on behalf of Wells Fargo.
                                                                      SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                    - 41 -       ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                               LEAD CASE NO. 3:16-cv-05541-JST
 1             178.   Each Co-Lead Plaintiff participated in the lead plaintiff application process;
 2   participated in discussions with Co-Lead Counsel concerning significant developments in the
 3   litigation; reviewed and conferred with Co-Lead Counsel on Rule 26(a) initial disclosures;
 4   reviewed and commented on significant pleadings and briefs; attended hearings; conferred with
 5   Co-Lead Counsel regarding discovery efforts; attended mediation sessions; consulted with Co-
 6   Lead Counsel concerning settlement negotiations as they progressed; and evaluated, approved,
 7   and recommended the approval of the proposed Settlement to the Co-Lead Plaintiffs’ respective
 8   boards.
 9             179.   A more detailed description of each Co-Lead Plaintiff’s efforts is provided in the
10   Declaration of Kevin B. Lindahl, Esq., and the Declaration of James Love, Esq., submitted
11   concurrently herewith.
12             180.   Given the substantial efforts described above and in their respective declarations,
13   each Co-Lead Plaintiff spent significant time contributing to the litigation and resolution of this
14   Action. In light of this commitment of time and effort, including the cost to Co-Lead Plaintiffs
15   of the time their representatives devoted to this Action that would have otherwise been devoted to
16   other work on behalf of those institutions, we believe Ninth Circuit and Northern District
17   authorities support awarding each Co-Lead Plaintiff $25,000, to be paid from Co-Lead Counsel’s
18   fee award.
19   VI.       SUPPORTING DOCUMENTS
20             181.   In further support of (i) Co-Lead Plaintiffs’ motion for final approval of the
21   proposed Settlement, and (ii) Co-Lead Counsel’s motion for an award of attorney’s fees and for
22   reimbursement awards, we attach the following documents and declarations.
23             182.   Attached hereto as Exhibit A is a true and correct copy of the Declaration of Brian
24   T. Fitzpatrick in Support of Co-Lead Counsel’s Motion for Award of Attorneys’ Fees and
25   Reimbursement Awards to Co-Lead Plaintiffs.
26             183.   Attached hereto as Exhibit B is a true and correct copy of the Declaration of
27   Jeffrey N. Gordon in Support of Co-Lead Plaintiffs’ Motion for Final Approval of Settlement.
28
                                                                      SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                     - 42 -      ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                               LEAD CASE NO. 3:16-cv-05541-JST
 1          184.    Attached hereto as Exhibit C is a true and correct copy of the Declaration of Sean
 2   A. Petterson Regarding Settlement Notice.
 3          185.    Attached hereto as Exhibit D is a true and correct copy of the Declaration of Kevin
 4   B. Lindahl, Esq. in Support of Reimbursement Award to Co-Lead Plaintiff Fire & Police Pension
 5   Association of Colorado.
 6          186.    Attached hereto as Exhibit E is a true and correct copy of the Declaration of James
 7   D. Love, Esq. in Support of Reimbursement Award to Co-Lead Plaintiff The City of Birmingham
 8   Retirement and Relief System.
 9          187.    Attached hereto as Exhibit F is a true and correct Summary of Plaintiffs’ Counsel’s
10   Lodestar.
11          188.    Attached hereto as Exhibit G is a true and correct copy of the Declaration of
12   Richard M. Heimann in Support of Co-Lead Counsel’s Motion for Award of Attorneys’ Fees and
13   Reimbursement Awards to Co-Lead Plaintiffs.
14          189.    Attached hereto as Exhibit H is a true and correct copy of the Declaration of
15   Joseph E. White, III in Support of Co-Lead Counsel’s Motion for Award of Attorneys’ Fees and
16   Reimbursement Awards to Co-Lead Plaintiffs.
17          190.    Attached hereto as Exhibit I is a true and correct copy of the Declaration of
18   Daniella Quitt in Support of Co-Lead Counsel’s Motion for Award of Attorneys’ Fees Filed on
19   Behalf of Glancy Prongay & Murray LLP.
20          191.    Attached hereto as Exhibit J is a true and correct copy of the Declaration of Shane
21   P. Sanders in Support of Co-Lead Counsel’s Motion for Award of Attorneys’ Fees Filed on
22   Behalf of Robbins Arroyo LLP.
23          192.    Attached hereto as Exhibit K is a true and correct copy of the Declaration of Bruce
24   E. Jameson in Support of Co-Lead Counsel’s Motion for Award of Attorneys’ Fees Filed on
25   Behalf of Prickett, Jones & Elliott, P.A.
26          193.    Attached hereto as Exhibit L is a true and correct copy of the Declaration of Daniel
27   B. Rehns of Hach Rose Schirripa & Cheverie LLP in Support of Co-Lead Counsel’s Motion for
28   Award of Attorneys’ Fees.
                                                                    SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                   - 43 -      ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                             LEAD CASE NO. 3:16-cv-05541-JST
 1          We declare under penalty of perjury under the laws of the United States of America that
 2   the foregoing is true and correct.
 3          Executed on this 27th day of June, 2019, at San Francisco, California and Boca Raton,
 4   Florida.
 5

 6
            By: /s/ Richard M. Heimann                    By: /s/ Joseph E. White, III
 7                 Richard M. Heimann                             Joseph E. White, III
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                    SUPP. JOINT DECL. ISO FINAL APPROVAL,
                                                 - 44 -        ATTORNEYS’ FEES & REIMBURSEMENT AWARDS
                                                                             LEAD CASE NO. 3:16-cv-05541-JST
